 
EXHIBIT 10.1


LICENCE AND DISTRIBUTION AGREEMENT


BETWEEN


(1)
Sona Mobile Inc. (EIN 20 – 0375677) and Sona Innovations, Inc. (BN 86762 2441),
whose registered offices are at 39th Floor, 245 Park Avenue, New York, NY 10167
(collectively "Sona Group ")
 
Tel:           + 1 702 243 7662
Fax:           + 1 702 243 7602
Email:       kim.stein@sonamobile.com
 
AND
 
(2)
eBet Limited (ABN 59 059 210 774), eBet Gaming Systems Pty. Ltd. (ABN 50 086 218
832) and eBet Systems Pty. Ltd. (ACN 088 033 121) whose registered offices are
at Unit 13, 112-118 Talavera Road, Macquarie Park, NSW 2113 Australia
(collectively, the “eBet Companies”)
 
Tel:          + 61 2 8817 4702
Fax:          + 61 2 8817 4770
Email:      ttoohey@ebetonline.com
 
The Parties hereby enter into this Agreement
 

 
Signed, sealed and delivered by Sona Mobile Inc.:
/s/  KIM STEIN 
Date:
August 17,2008
 
Authorised Signatory
 
Signed, sealed and delivered by Sona Innovations, Inc.:
/s/  STEPHEN FELLOWS 
Date:
August 17, 2008
 
Authorised Signatory
 
Signed, sealed and delivered by eBet Limited
/s/  ANTHONY TOOHEY   
Director
Date:
August 18, 2008
  /s/  IAN JAMES   
Director
 
Signed, sealed and delivered by eBet Gaming Systems Pty. Ltd.
/s/  ANTHONY TOOHEY   
Director
Date:
August 18, 2008
  /s/  IAN JAMES     
Director
 
Signed, sealed and delivered by eBet Systems Pty. Ltd.
/s/  ANTHONY TOOHEY   
Director
Date:
August 18, 2008
  /s/  IAN JAMES     
Director






 
 
 
 

--------------------------------------------------------------------------------

 

INDEX
 


1.
Definitions and Interpretation
1 
2.
Closing
6 
3.
Appointment of Distributor and License of eBet Software and eBet Developed
Software
10 
4.
Obligations Of the Parties
11 
5.
Testing and Forecasting
12 
6.
Sale of Products
13 
7.
Collection and delivery of Products
14 
8.
Title to Products
15 
9.
Acceptance of Products
15 
10
Prices, Fees And Expenses
16
11
Taxes
19 
12
Advertising and Promotion
20 
13
Regulatory And Testing Approvals
20 
14
Training
20 
15
Intellectual Property Rights
20 
16
Trade Marks And Patents
21
17
Product Liability
26
18
Duration and Termination
27 
19
Effects of Termination
28 
20
Extent of Liability
28 
21
Confidential Information
29 
22
Fairness and Good Faith
30 
23
Dispute Resolution
30 
24
Assignment
31
25
[Intentionally Omitted]
32 
26
Notices
32 
27
General
32 
28
Governing Law and Jurisdiction
33 
29
Regulatory Compliance
33 
Schedule 1 - Description of Sona Software
 
Schedule 2 - Description of eBet Products and eBet Software   Schedule 3 - Sona
Compliance Committee Plan   Schedule 4 - eBet Companies’ Compliance Committee
Plan   Schedule 5 - EGS Pro-Forma Purchase Order  





 
 
 
 

--------------------------------------------------------------------------------

 



 
INTRODUCTION
 
A.  
Sona is an operating company in a business which is synergistic with the
business currently conducted by EGS.

 
B.  
The Sona Group owns the Intellectual Property Rights associated with the Sona
Software.

 
C.  
ELTD is the parent holding company of EGS and ES and owns certain Intellectual
Property Rights associated with the eBet Software.

 
D.  
EGS is an operating company in a business which is synergistic with the business
currently conducted by Sona.

 
E.  
ES owns certain Intellectual Property Rights associated with the eBet Software.

 
F.  
The Sona Group has requested that EGS take a licence of the Sona Software, and
EGS has agreed.

 
G.  
Sona also wishes to become a distributor of Products and a licensee of the eBet
Software and the eBet Developed Software, and EGS has agreed.

 
H.  
This Agreement sets out the terms and conditions of the agreements between the
Parties.

 
 
IT IS AGREED as follows:
 
 
1. 
Definitions and Interpretation

 
In this Agreement:
 
1.1 
Unless the context otherwise requires, the following expressions have the
following meanings:

 
 
 
“Bankruptcy Code”
Title 11 of the United States Code entitled “Bankruptcy” as now and hereafter in
effect, or any successor statute;

 
 
 
“Closing Date”
on or before 22 August 2008;

 
 
 
“Compliance Plan”
the compliance plans adopted from time to time in good faith by the board of
directors of Sona (initially attached as Schedule 3) or eBet Limited (ACN 059
210 774) (initially attached as Schedule 4) and notified to the eBet Companies
or Sona respectively;

 
 
 
"Confidential Information"
all information (whether written, oral or in electronic form) concerning the
business and affairs of either the Sona Group or the eBet Companies that the
other of them obtains or receives as a result of the discussions leading up to,
or the entering into or the performance of this Agreement (including Object Code
and Source Code, proprietary processes, and the terms and conditions of this
Agreement);

 

 
 
 
Page 1

--------------------------------------------------------------------------------

 

 


 
 
 
“eBet Developed Products”
the products developed from the eBet Developed Software;

 
 
 
“eBet Developed Software”
any future software developed by the eBet Companies (with or without assistance
from Sona) which:

 
 
(a) is based on a version of the Sona Software which can no longer be supported
with modifications or changes and requires an entirely new Source Code, software
architecture or programming language to provide the desired upgrades,
improvements, enhancements or new functionality; or
 
 
(b) is based on modifications to the Sona Software which allows the Sona
Software to be compliant with the SAS 6.0 protocol or higher;
 
 
(c) has new functionality in the sense that it is not a normal extension of the
Sona Software or it is an entirely new product line (i.e. video lottery terminal
or slot machine) that is outside the scope of the Sona Software as at the
Closing Date;
 
 
 
“eBet Products”
the products described in Schedule 2 and any future product developed by EGS
from eBet Software;

 
 
 
“eBet Software”
the existing software developed by  EGS as of the Closing Date and described in
Schedule 2, and any new software developed by EGS from software which is not
eBet Developed Software or Sona Software;

 
 
 
“eBet Territory”
the entire world, except for the Sona Territory;

 
 
 
“Effective Date”
the date of this Agreement, or such later date as the Parties agree in writing;


 
 
“EGS”
eBet Gaming Systems Pty. Limited (ACN 086 218 832);


 
 
“ELTD”
eBet Limited (ACN 059 210 774);


 
 
“Encumbrance”
any security interest, bill of sale, mortgage, charge, lien, pledge,
hypothecation, conditional sale, title retention arrangement, trust or power, as
or in effect as security for the payment of a monetary obligation or the
observance of any other obligation, but does not include an escrow of the Sona
Software;


 
 
 
Page 2

--------------------------------------------------------------------------------

 

 
"End-User"
a commercial gaming entity lawfully operating within the jurisdiction;

 
 
  
“ES”
eBet Systems Pty. Limited (ACN 088 033 121);

 
 
 
“Excluded Contracts”
those End-Users currently in contract negotiations with Sona,
specifically, Ladbrokes Racing & Gaming (U.K.); The Tote (U.K.); Dubai World Cup
Racing Association (UAE); Japan Racing Association (Japan); Hong Kong Jockey
Club (China); Jockey Club of Turkey (Turkey); Phumelela Gaming and Leisure
Limited (South Africa) and executing an agreement with Sona after the Closing
Date shall be excluded from license fees payable under clause 13;

 
 
 
"GLI"
Gaming Laboratories International, its related bodies corporate and licensed
associates in any relevant gaming jurisdiction, or any other internationally
recognized independent testing laboratory for technical approvals;

 
 
 
"Gaming Government Agency"
any governmental, semi-governmental, administrative, fiscal, judicial or
quasi-judicial body, department, commission, authority, tribunal, agency or
entity having jurisdiction over gaming activities;

 
 
 
“Indirect Taxes”
any and all sales tax, value added tax, goods and services tax and consumption
tax (which, for the avoidance of doubt; shall not include any gaming tax)
payable in or to any jurisdiction or authority whatsoever (other than taxes on
any income);

 
 
 
"Industry Regulatory Approval"
the relevant technical, regulatory, industry approval(s) required to market
and/or sell Products to End-Users;

 
 
 
"Intellectual Property Rights"
all copyright and other intellectual property rights howsoever arising (whether
statutory or under common law) and in whatever media, whether or not registered
(including patents, trade marks, service marks, trade names, registered designs,
trade secrets, database rights, domain names, moral rights, and any application
for the protection or registration of these rights) and all renewals and
extensions thereof throughout the world, but excluding the Shuffle Master
Content;

 
 
 
“Licences”
the licences granted by Sona to EGS in clause 3.1;

 
 
 
“Master Services Agreement”
the agreement so described, dated on or about the same date as this Agreement
and made between eBet Services Pty. Limited

 
 
 
 
 
Page 3

--------------------------------------------------------------------------------

 

 
 
(ACN 132 670 485) of Australia and Sona Mobile Holdings Corp. (EIN 95-3087593)
of the USA;

 
 
 
“Object Code”
the Programs created or stored in binary form so that it may be used directly by
computers and other information processing equipment to process information
and/or perform functions, such Programs being normally translated from Source
Code using computer software commonly referred to as a compiler;

 
 
 
"Parties"
the Sona Group and the eBet Companies, and "Party" shall be construed
accordingly;

 
 
 
"Products"
the eBet Products, and the eBet Developed Products, whichever is applicable;

 
 
 
“Programs”
in respect of the application computer software packages described in Schedule
1, the sets of instructions, algorithms, statements and related data expressed,
fixed, embodied or stored in any manner, and used directly or indirectly in, or
required by, computers and other general purpose electronic data processing
equipment in order for them to process data and/or perform the functions and/or
bring about a specific result;

 
 
 
“Purchase Order”
a purchase order described in clause 8.1;

 
 
 
“Shuffle Master Agreement”
the agreement entitled “Amended and Restated License and Distribution Agreement”
dated February 28, 2007 and made between Shuffle Master, Inc., Sona Mobile
Holdings Corp. and Sona;

 
 
 
“Shuffle Master Content”
the Shuffle Master branded gaming and software content as defined and licensed
to Sona under the Shuffle Master Agreement;

 
 
 
“Software Medium”
the physical or magnetic medium on which the Programs in Source Code, the
Programs in Object Code and the Sona Software Documentation are stored or
recorded;

 
 
 
“Sona”
Sona Mobile Inc. (EIN 20 – 0375677);

 
 
 
"Sona Software"
the application computer software packages as more particularly described in
Schedule 1 and performing the applications described in Schedule 1, including:

 
 
 
 
(a)       the Programs in Source Code and in Object Code;

 
 
 
 
(b)       the Software Medium;

 
 


 
 
 
Page 4

--------------------------------------------------------------------------------

 

 
 
 
(c)       the Sona Software Documentation;

 
 
 
 
(d)       the Intellectual Property Rights of the Sona Group relating to the
foregoing, including:

 
 
(i)      all modifications, changes, upgrades, improvements and enhancements to
it, carried out by eBet Services Pty. Limited (ACN 132 670 485) pursuant to the
Master Services Agreement; and
 
 
(ii)     any third party computer software programs   (excluding the Shuffle
Master Content) licensed by Sona, which are required in order to use or operate
the Programs, so long as they do not constitute eBet Developed Software;
 
 
 
“Sona Software Documentation”
the documentation and other materials relating to the Sona Software delivered by
Sona or its agent to EGS under this Agreement, concerning the Programs, Source
Code and Object Code (including drawings, flow charts, user manuals, training
manuals, reference manuals and the functional descriptions and specifications
relating to them);

 
 
 
“Sona Territory”
North, Central and South America (from Canada and Alaska in the north to
Argentina and Chile in the south), plus Hawaii and the Caribbean;

 
 
 
“Source Code”
the Programs created or stored in a computer programming language commonly used
for the creation or storage of computer software, including Pascal, Fortran,
Basic, Cobol, PLI and C;

 
 
 
“Sub-Licences”
the sub-licences granted by EGS pursuant to clauses 3.1 (a) and (b);

 
 
 
“Territory”
the eBet Territory or the Sona Territory, whichever is applicable;

 
 
 
"Trade Mark"
any trade mark owned by, or licensed to, a Party under which Products are, or
are to be, marketed, sub-licensed or distributed under this Agreement;

 
 
 
“Wireless Gaming System”
as defined and licensed by Sona to Shuffle Master, Inc. in the Shuffle Master
Agreement.

 
 
1.2 
Words importing the singular shall include the plural and vice versa.  Words
importing a gender shall include all genders, and words importing persons shall
include bodies corporate, unincorporated associations and partnerships.

 

 
 
Page 5

--------------------------------------------------------------------------------

 

 
1.3 
References to clauses and Schedules are references to clauses of, and Schedules
to, this Agreement.

 
 
1.4 
The Schedules form part of this Agreement and have full force and effect as if
expressly set out in the body of this Agreement, and any reference to this
Agreement shall include the Schedules.

 
 
1.5 
Headings are included for ease of reference only and do not affect the
interpretation or construction of this Agreement.

 
 
1.6 
Examples and use of the word “including” and similar expressions, do not limit
what else may be included.

 
 
1.7 
A reference to any thing (including Products) is a reference to the whole and
each part of it.

 
 
1.8 
References to the “eBet Companies” mean ELTD, EGS and ES collectively, unless
this Agreement specifically provides otherwise.

 
 
1.9 
References to the “Sona Group” mean Sona and Sona Innovations Inc. (BN
867622441), collectively, unless this Agreement specifically provides otherwise.

 
 
2. 
Closing

 
 
2.1 
No later than the Closing Date, the Sona Group shall deliver the following to
Jamie Nettleton of Addisons, Commercial Lawyers, of Level 12, 60 Carrington
Street, Sydney, New South Wales (“Sona Agent”):

 
 

 
(a) 
a counterpart original of this Agreement duly executed by each member of the
Sona Group;

 
 

 
(b) 
a counterpart original of the Master Services Agreement duly executed by Sona
Mobile Holdings Corp. (EIN 20-037 5677); and,

 

 
(c) 
the Sona Software, the Sona Software Documentation and other documents and
instruments, if any, required to be delivered by the Sona Group under this
Agreement.

 
2.2 
As soon as practicable after execution of this Agreement, EGS shall pay to the
Sona Agent the Second Instalment pursuant to clause 13.2(b).  Further, no later
than the Closing Date, the eBet Companies shall deliver the following to the
Sona Agent, in Sydney, Australia:

 
 

 
(a) 
a counterpart original of this Agreement duly executed by each of the eBet
Companies;

 
 

 
(b) 
a counterpart original of the Master Services Agreement duly executed by eBet
Services Pty. Limited (ACN 132 670 485);

 

 
 
 
Page 6

--------------------------------------------------------------------------------

 

 

 
(c) 
confirmation of the wire payment of the License Fee Balance pursuant to clause
13.2(c); and,

 
 

 
(d) 
the other documents and instruments, if any, required to be delivered by the
eBet Companies under this Agreement.

 
 
2.3 
Upon receiving a written direction(s) signed by each of the eBet Companies and
the Sona Group that the closing conditions referred to in clauses 2.1, 2.2 and
2.3 have been satisfied, each of the Parties acknowledges and agrees that the
Sona Agent shall be authorised to release:

 
 

 
(a) 
to EGS, the Sona Software and the Sona Software Documentation;

 
 

 
(b) 
to Sona and EGS the counterpart original documents (or copies thereof) deposited
with the Sona Agent under clause 2.1(a) and (b), as appropriate; and

 
 

 
(c) 
to Sona the Second Instalment; and

 
 
The Second Instalment, the Sona Software, the Sona Software Documentation and
the documents referred to in clause 2.3(b) shall be referred to as the “Escrow
Materials”.
 
 
2.4 
If these closing conditions are not satisfied on or before 22 August 2008, then
this Agreement will terminate.

 
 
2.5 
Each of the Parties acknowledges and agrees that the Sona Agent:

 
 

 
(a) 
shall have no responsibility or liability to either Party for any loss arising
to it or any other person as a result of acting in accordance with directions
issued under this Agreement;

 
 

 
(b) 
shall not incur any liability for any loss arising by reason of a failure of a
communication to it or from it, howsoever transmitted or dispatched, to reach
its intended destination, or for any interference or interception made of any
communication in transit;

 
 

 
(c) 
shall not incur any liability for and shall not be responsible for any errors or
ambiguity of any such communication, or any lack of authority on the part of the
person giving or making instructions;

 
 

 
(d) 
will not be responsible for determining, nor will it be required to investigate
the genuineness or validity of, any document deposited with it or any direction
given to it and believed by it to be genuine;

 

 
 
 
Page 7

--------------------------------------------------------------------------------

 

 

 
(e) 
will be fully indemnified pursuant to clause 2.9 for acting in accordance with
any direction given to it under this Agreement and believed by it to have been
signed by the proper persons.

 
 
2.6 
If the Sona Agent receives a notice, claim, award, order, judgment, demand or
direction with respect to the Escrow Materials or otherwise regarding any matter
arising under this Agreement that the Sona Agent considers to be conflicting
with one or more other such notices, claims, awards, orders, judgments, demands
or directions or to be incomplete, ambiguous or otherwise insufficient for the
purposes of the Sona Agent, the Sona Agent may retain the Escrow Materials in
its possession or control until it has received a written direction in the same
terms by each Party or until directed by an award, order or judgment of a Court,
whereupon it will make or not make, as the case may be, such disposition in
accordance with such directions or such award, order or judgment.

 
 
2.7 
The Sona Agent is hereby authorised to comply with and obey an award, order or
judgment of a Court and, in the case of such compliance, the Sona Agent will not
be liable by reason thereof to any person even if thereafter the award, judgment
or order is appealed, reversed, annulled, set aside or vacated.

 
 
2.8 
Each of the Parties agrees severally, to hold the Sona Agent, its partners and
employees harmless and to indemnify them and each of them to the greatest extent
permitted by law against all actions, suits, proceedings, claims, demands,
costs, expenses and liabilities whatsoever which may arise or accrue or be
taken, commenced, made or sought from or against them in connection with or
arising from it acting as agent under this Agreement, including any costs
incurred by the Sona Agent on a solicitor/client basis arising from or in
connection with any court proceedings or in respect of advice sought by the Sona
Agent in connection with this Agreement (including any claims that may be made
against it arising from acting in its capacity as an agent under this
Agreement).

 
 
2.9 
The Parties acknowledge that it is the intention that Sona actually receives, in
respect of the Second Instalment pursuant to clause 13.2(b), the amount of
US$175,000 (the “Deposit Amount”).  Accordingly, to the extent that Sona
receives an amount:

 
 

 
(a) 
less than the Deposit Amount, EGS shall pay to Sona an amount equivalent to the
difference between the Deposit Amount and the amount actually received by Sona;

 
 

 
(b) 
greater than the Deposit Amount, Sona shall pay to EGS an amount equivalent to
the excess;

 
 

 
(c) 
within 7 days after actual receipt of the relevant amount by Sona.

 
 
In calculating the amounts payable under this clause, Sona acknowledges that it
shall be responsible for all fees payable by it to a bank (or other financial
institution) acting on its behalf in respect of the receipt of the Deposit
Amount.
 

 
 
 
Page 8

--------------------------------------------------------------------------------

 

 
Licence Of Sona Software
 
 
2.10 
The Sona Group hereby grants to EGS (and EGS accepts from the Sona Group):

 
 

 
(a) 
a perpetual, non-exclusive, non-transferable licence to the Wireless Gaming
System to:

 
 

 
(i) 
use, copy, modify, enhance, market and distribute the Wireless Gaming System in
any Software Medium in the eBet Territory; and

 
 

 
(ii) 
sub-licence the use of the Wireless Gaming System to End-Users in relation to
their lawful use of the underlying Products in the eBet Territory,

 
 
all in accordance with the terms of this Agreement;
 
and,
 
 

 
(b) 
a perpetual, exclusive (except in relation to the Excluded Contracts),
unconditional licence to the Sona Software (excluding portions of the Sona
Software relating exclusively to the Wireless Gaming System) to:

 
 

 
(i) 
use, copy, modify, enhance, market and distribute relevant parts of that Sona
Software in any Software Medium in the eBet Territory; and

 
 

 
(ii) 
sub-licence the use of relevant parts of that Sona Software to End-Users in
relation to their lawful use of Products (other than the Wireless Gaming System)
in the eBet Territory,

 
 
all in accordance with the terms of this Agreement.
 
 
2.11 
The following provisions govern ownership of Intellectual Property Rights:

 
 

 
(a) 
the ownership of the Intellectual Property Rights associated with the Sona
Software as in existence on the Closing Date, remains with the Sona Group at all
times.

 
 

 
(b) 
the Intellectual Property Rights associated with the eBet Developed Software and
the eBet Software belong to various members of the eBet Companies; and the
Intellectual Property Rights associated with the eBet Developed Software shall
be deemed to constitute a new product.

 
 

 
(c) 
the ownership of the Intellectual Property Rights associated with the derivative
works of the Sona Software (as modified, enhanced or upgraded

 

 
 
 
Page 9

--------------------------------------------------------------------------------

 

 

 
(d) 
by EGS, but excluding the eBet Developed Software), belong to the Sona Group,
and the Intellectual Property Rights associated with such modifications,
enhancements, or upgrades, do not constitute a new product.

 
 

 
(e) 
despite anything else in this Agreement (including clause 28), each of the Sona
Group and the eBet Companies acknowledge and agree with the other(s) of them
that, if a dispute arises in respect of the ownership of any Intellectual
Property Rights in any product developed by or on behalf of either Party under a
licence or sub-licence granted under this Agreement, that dispute:

 
 

 
(i) 
shall be referred to the general counsel (or their approved representatives) of
Sona and EGS for resolution;

 
 

 
(ii) 
in the absence of resolution occurring under paragraph (i) within 14 days after
written notice by Sona or EGS to the other of them, the dispute may be referred
by either of them to an expert agreed between them or, in the absence of
agreement, an expert appointed at the request of either of them by the President
for the time being of the Law Society of New South Wales;

 
 

 
(iii) 
any determination of an expert appointed in accordance with paragraph (ii) above
shall, in the absence of manifest error, be final and binding on the
Parties.  The expert shall act as an expert and not as an arbitrator, and the
costs of the expert shall be payable by a Party or the Parties as the expert
determines.

 
 
2.12 
Unless and until this Agreement is terminated under clause 23.3, EGS shall have
quiet enjoyment of the Sona Software for the purpose of the marketing and
distribution of the Sona Software in the eBet Territory, and Sona must ensure
that neither it nor anyone claiming through it disturbs the quiet enjoyment of
the Sona Software by EGS or any End-User under a Sub-Licence.

 
 
2.13 
The other Parties may not revoke, interfere with or do anything which prejudices
the rights of another Party to the licences or sublicenses granted to it under
this Agreement, except as specifically provided in this Agreement

 
 
2.14 
The Sona Group may not create or suffer to exist any Encumbrance over the Sona
Software except as specifically provided in this Agreement.

 
 
2.15 
Sona incurs no liability to any third party or for any third party claims in
respect of the marketing and distribution of the Sona Software by EGS, except as
specifically provided in this Agreement.

 
 
3. 
Appointment of Distributor and Licence of eBet Software and eBet Developed
Software

 
 
3.1 
The eBet Companies hereby appoint Sona in perpetuity as their non-exclusive
distributor (and Sona accepts its appointment) to import and distribute the eBet

 

 
 
Page 10

--------------------------------------------------------------------------------

 

 
3.2 
Products on its own account within the Sona Territory, on the terms of this
Agreement.  Further the eBet Companies hereby appoint Sona in perpetuity as
their exclusive distributor (and Sona accepts its appointment) to import and
distribute the eBet Developed Products on its own account within the Sona
Territory, on the terms of this Agreement.  Notwithstanding the exclusive
distributorship granted to Sona for the eBet Developed Products under this
clause 4.1, the eBet Companies may, on a case by case basis, sell
and  distribute the eBet Developed Products to End-Users in the Sona Territory
with Sona’s consent, not to be unreasonably withheld;

 
 
3.3 
In addition, the eBet Companies grant to Sona (and Sona accepts from the eBet
Companies) in the Sona Territory:

 
 

 
(a) 
a perpetual, non-exclusive licence to:

 
 

 
(i) 
use the eBet Software for the sale and distribution of the Products; and

 
 

 
(ii) 
sub-licence the eBet Software to End-Users,

 
 
all in accordance with the terms of this Agreement.
 
 

 
(b) 
a perpetual, exclusive licence to:

 
 

 
(i) 
use, copy, modify, enhance, market and distribute the eBet Developed Software in
any Software Medium in the Sona Territory; and

 
 

 
(ii) 
sub-licence the eBet Developed Software to End-Users,

 
 
all in accordance with the terms of this Agreement.
 
 
3.4 
The eBet Companies incur no liability to any third party or for any third party
claims in respect of the marketing and distribution of the Products by Sona,
except or specifically provided in this Agreement.

 
 
4. 
Obligations of the Parties

 
 
4.1 
Neither Sona nor EGS may represent itself as an agent of the other of them for
any purpose, nor pledge its credit, nor give any condition or warranty, nor make
any representation on the other’s behalf, nor commit it to any
contracts.  Further, neither of them may (without the prior written consent of
the other) incur any liability on behalf of the other except as specifically
provided in this Agreement.

 
 
4.2 
Sona and EGS will at all times during the term of this Agreement:

 

 
 
Page 11

--------------------------------------------------------------------------------

 

 
4.3 
on a quarterly basis, submit to each other a sales report in a format to be
mutually agreed between them;

 
 

 
(a) 
keep full and proper books of account and records showing clearly all enquiries,
quotations, transactions and proceedings relating to sales, and permit the other
of them to inspect those books and records upon giving reasonable notice;

 
 

 
(b) 
not make any representations, warranties, claims or guarantees to its End-Users
about the other of them or a product that are false or misleading, or
inconsistent with those contained in documentation supplied by the other of them
with the relevant product; and

 
 

 
(c) 
advise the other of them of any discrepancies, defects or bugs identified by it
or its End-Users in respect of the other’s software.

 
 
4.4 
For the purposes of this Agreement:

 
 

 
(a) 
Sona is responsible for obtaining GLI and other Industry Regulatory Approvals
for the implementation of the Sona Software; and

 
 

 
(b) 
EGS is responsible for obtaining any GLI and other Industry Regulatory Approvals
required for the sale and distribution of eBet Developed Products and eBet
Products.

 
 
4.5 
Sona and EGS will provide each other with the necessary background information
relating to End-Users, as requested by the other of them pursuant to clause 34
and the applicable Compliance Plan.

 
 
5. 
Testing and Forecasting

 
 
5.1 
Sona and EGS are entitled to commence testing the eBet Products and the Sona
Software respectively, on and from the Closing Date.  Sona and EGS will provide
all reasonable assistance requested by the other of them in connection with
this, but:

 
 

 
(a) 
makes no representations or warranties that the underlying software will perform
in any particular manner, or is suitable for any particular purpose; and

 
 

 
(b) 
has no other responsibilities in connection with the testing, and incurs no
liability in respect of the outcome.

 
 
5.2 
Sona and EGS will provide to each other in a mutually agreed format within seven
(7) days after the end of each calendar month, a rolling written forecast of the
number of each type of product which each of them expects to sell or distribute
during the ensuing 3 months.

 

 
 
Page 12

--------------------------------------------------------------------------------

 

 
5.3 
Information and Support

 
 
5.4 
Sona and EGS must provide any information and support reasonably requested by
the other of them for the proper and efficient marketing and distribution of the
Products under this Agreement.

 
 
5.5 
Sona and EGS are entitled to sell the Products showing each other’s logo or any
other logo agreed between them.

 
 
6. 
Sale of Products

 
 
6.1 
EGS will accept any purchase order (based on the EGS standard form attached as
Schedule 5 to this Agreement) for the purchase of the Products placed with it by
Sona in accordance with the terms of this Agreement, subject only to the right
to vary the Product delivery date where delivery is reasonably likely to be
delayed due to the application of clause 32.1.

 
 
6.2 
EGS shall provide any information and support reasonably requested by Sona to
enable it properly and efficiently to sell and distribute the Products under
this Agreement.

 
 
6.3 
In respect of each Product sold by EGS to Sona under this Agreement and on-sold
to an End-User:

 
 

 
(a) 
the End-User shall be provided with the following warranties from EGS:

 
 

 
(i) 
a 3-month performance warranty; and

 
 

 
(ii) 
a 3-month defective parts warranty,

 
 
            in each case with effect from the date of delivery (to or to the
order of) the End-User; and
 
 

 
(b) 
the End-User shall be provided with any relevant third party manufacturer
warranties in respect of the Product's components that: (i) have been provided
to EGS; and (ii) EGS is entitled to pass on to the End-User.

 
 
6.4 
From time to time, Sona may request new Products from EGS.  Each request shall
be accompanied by a specification detailing the functional requirements of the
new Product.  EGS shall not be obliged to supply such product; however, if it
does intend to do so, it will provide Sona with a rough timeline of when such
product may be made available.

 
 
6.5 
EGS will endeavour to provide Sona with a quarterly update on the latest Product
releases and Product enhancements and upgrades available for sale to the market.

 

 
 
Page 13

--------------------------------------------------------------------------------

 

 
6.6 
Purchase Orders

 
 
6.7 
Each Purchase Order placed with EGS must contain the description and number of
Products which Sona wishes to buy, and a designated delivery point. The Purchase
Order must contain those general commercial terms and conditions substantially
in the form as those set forth in the pro-forma purchase order, attached to and
incorporated within this Agreement as Schedule 5.  Where there is a conflict
between a Purchase Order and this Agreement, the terms and conditions of the
Purchase Order shall prevail.

 
 
6.8 
Any Purchase Order complying with clause 8.1 will be accepted by EGS within 7
working days after its receipt.

 
 
6.9 
It is at the moment Sona receives acceptance of a conforming Purchase Order from
EGS that a contract of sale is made between Sona and EGS for the sale of the
Products specified in Sona’s Purchase Order (“Contract of Sale”). Each Contract
of Sale is subject to the terms and conditions of this Agreement and the
relevant Purchase Order (on the priority basis outlined in clause 9.1, to the
exclusion of all other terms and conditions.

 
 
6.10 
Sona may cancel or modify a Purchase Order at any time before EGS has acted on
it.  Unless agreed otherwise in writing on behalf of EGS (and subject to Sona
paying the costs of EGS incurred up to the date of cancellation), Sona may not
cancel or modify a Purchase Order which EGS has acted upon.

 
 
6.11 
EGS will use its reasonable endeavours to meet all Purchase Orders for the
Products in accordance with its standard terms of delivery.

 
 
6.12 
Subject to clause 9.3  EGS is entitled (upon giving not less than 90 days prior
written notice to Sona) to modify one or more of the Products or Product
components as it thinks fit, if (for any reason) the production of such Product
or component has been permanently discontinued.  EGS is entitled to make changes
to the specifications of a Product which does not adversely affect that Product,
and shall give notice of such changes to Sona as soon as reasonably practicable.

 
 
6.13 
EGS may discontinue the supply of any group of Products pertaining to a single
manufacturer's brand, provided it gives not less than 180 days prior written
notice to Sona of such discontinuance and provided further EGS maintains the
discontinued Products for End-Users during the applicable balance of the
warranty period under clause 8.3(a).

 
 
7. 
Collection and delivery of Products

 
 
7.1 
If the Products which Sona orders from EGS are in stock, then EGS will endeavour
to deliver the ordered Products to Sona within 30 days after the day EGS
receives Sona’s Purchase Order or, if later, by the date set out in Sona’s
Purchase Order.

 
 
7.2 
If the Products which Sona orders from EGS are not in stock, then EGS will use
all reasonable endeavours to obtain the ordered Products and deliver them once
they are in stock.

 

 
Page 14

--------------------------------------------------------------------------------

 

 
7.3 
The Products shall be delivered Ex-Works (Incoterms 2000) at a pre-agreed
delivery point as designated in the relevant Purchase Order.

 
 
7.4 
Risk of loss of or damage to the Products specified in a Purchase Order passes
to Sona upon delivery to Sona in accordance with clause 10.3.

 
 
8. 
Title to Products

 
 
8.1 
EGS owns each Product which Sona orders from EGS until payment in full is
received by EGS, or as otherwise agreed in writing between EGS and Sona, at
which time title to that Product passes from EGS to Sona.

 
 
9. 
Acceptance of Products

 
 
9.1 
If Sona does not receive all of the Products it has ordered or it finds that any
of the Products do not conform to the terms and conditions set out in this
Agreement or the relevant Contract of Sale, then Sona must notify EGS of this
fact in writing (which may include by email) within 10 days after the date of
delivery of the Products.  If EGS does not receive notification from Sona within
this period, then Sona will be deemed to have accepted that:

 
 

 
(a) 
it has received the right quantity of Products;

 
 

 
(b) 
the Products are free from damage; and

 
 

 
(c) 
the Products conform to the terms and conditions set out in this Agreement and
the Contract of Sale.

 
 
9.2 
If Sona notifies EGS that it has not received all of the Products it ordered,
then Sona must promptly provide EGS with reasonable evidence supporting its
claim. If EGS accepts Sona’s claim, then it will (by way of full and final
settlement of all its obligations and liabilities to Sona in relation to the
claim) either:

 
 

 
(a) 
refund any monies EGS has paid to it for the unreceived Products; or

 
 

 
(b) 
dispatch to Sona the Products which have not been received.

 
 
9.3 
Notwithstanding clause 12.1, If Sona notifies EGS that any of the Products which
Sona received were damaged whilst they were at the risk of EGS or do not conform
to the terms and conditions set out in this Agreement or the Contract of Sale,
then Sona must promptly provide EGS with reasonable evidence supporting its
claim. If EGS accepts its claim, then it will (by way of full and final
settlement of all its obligations and liabilities to Sona in relation to the
claim) either:

 
 

 
(a) 
refund any monies Sona has paid to it for the damaged/non-conforming Products;

 

 
 
Page 15

--------------------------------------------------------------------------------

 

 

 
(b) 
repair the damaged/non-conforming Products; or

 
 

 
(c) 
replace them with Products that conform to these terms and conditions.

 
 
10. 
Prices, Fees and Expenses

 
 
10.1 
The prices at which EGS Sub-Licenses the Sona Software to End-Users in the eBet
Territory and the prices at which Sona distributes Products to End-Users in the
Sona Territory, will be determined following consultation between EGS and Sona,
acting reasonably in light of each party’s special understanding of their
Territory market position and experience.  EGS is free to set its own prices for
eBet Developed Products, and subject to the above, the price at which the Sona
Software will be Sub-Licensed to End-Users.

 
 
10.2 
EGS will pay a once – only licence fee in advance to Sona of US$2,500,000 in
respect of the grant of their Licences, in three instalments as follows:

 
 

 
(a) 
a first instalment of US$75,000 (“First Instalment”) payable by wire transfer
into JP Morgan Chase, 850 Third Ave., New York, NY 10022, (212) 755-0301
(contact Enoch Lee), account name “Sona Mobile Inc.”, bank account no.
91123797165, branch no. 123, routing no. 021000021 (“Sona Wire Transfer”) on the
Effective Date;

 
 

 
(b) 
a second instalment of US$175,000 (“Second Instalment”), payable by either a
bank draft in certified funds or wire transfer payable to the Sona Agent,
Westpac Bank, 341 George Street, Sydney NSW 2000, Australia, account name
“Addisons Trust Account”, BSB 032 000, account no. 10 8755, SWIFT Code:
WPACAU2S; payable on behalf of Sona Mobile Inc., by wire confirmation on the
Effective Date pursuant to clause 2.2; and

 
 

 
(c) 
the balance of US$2,250,000 (“Licence Fee Balance”), by Sona Wire Transfer upon
satisfaction of the closing conditions referred to in clauses 2.1, 2.2 and 2.3,
provided that satisfaction of those closing conditions occurs on or before the
Closing Date.

 
 

 
(d) 
The First Instalment and the Second Instalment shall be

 
 

 
(i) 
refundable to EGS where the Parties do not execute the Master Services Agreement
on or before the Closing Date, despite the conduct of negotiations in good
faith;

 
 

 
(ii) 
non-refundable to EGS where the Parties execute the Master Services Agreement on
or before the Closing Date but where EGS fails to pay the License Fee Balance on
the Closing Date.

 
 

 
(e) 
The entire licence fee of US$2,500,000 shall be refundable to EGS if the Nevada
Gaming Commission or the New South Wales Office of Gaming and

 

 
 
 
Page 16

--------------------------------------------------------------------------------

 

 

 
(f) 
Racing makes a written order requiring termination of this Agreement within 90
days after the Closing Date.

 
 
10.3 
Beginning the calendar month following EGS commencing to distribute and
Sub-License the Sona Software and for each calendar month during the term of
this Agreement thereafter, EGS will pay to Sona from the proceeds received by
EGS from the sale and distribution of products containing the Sona Software,
additional license fees amounting to 20% of all EGS Net Revenues in excess of a
cumulative total of US$ 5,000,000 earned and received by EGS from the sale and
distribution of  those products, including licence fees and software maintenance
fees charged in respect of those products.

 
 
10.4 
For the purposes of clause 13.3, “EGS Net Revenues” means the gross revenues
received by EGS from the sale of products containing the Sona Software
(including the corresponding license and software maintenance fees) LESS:

 
 

 
(a) 
 cost of goods sold,

 
 

 
(b) 
direct research and development costs incurred from the customization of
products which are specific and unique to a particular End-User and thereafter
not released by EGS for sale and distribution to all End-Users as part of a
standard product;

 
 

 
(c) 
direct and reasonable sales costs which consist of commissions incurred from the
sale of the products and reasonable travel expenses incurred during such sale;
and,

 

 
(d) 
any Indirect Taxes included within those gross revenues.

 
 
10.5 
The definition of EGS Net Revenues shall not include any deductions for:

 
 

 
(a) 
license fees paid to Sona under clause 13.3;

 
 

 
(b) 
any indirect costs of EGS, including general and administrative costs, general
research and development costs, amortization and depreciation expense, and

 
 
Any and all expenses, costs and charges incurred by EGS in the performance of
its obligations under this Agreement shall be paid by EGS, and not included in
the EGS Net Revenues calculation in clause 13.3, unless Sona has expressly
agreed beforehand in writing to pay such expenses, costs and charges.
 
 
10.6 
Beginning the month following Sona commencing to distribute and sub-license the
Products and for each month during the term of this Agreement thereafter, Sona
will pay to EGS from the proceeds received by Sona from the sale and
distribution of  Products, a licence fee amounting to 20% of all Sona Net
Revenues in excess of a cumulative total of US$5,000,000 earned and received by
Sona from the sale and

 

 
 
Page 17

--------------------------------------------------------------------------------

 

 
10.7 
distribution of Products, including licence fees and software maintenance fees
charged in respect of those Products.

 
 
10.8 
For the purpose of clause 13.6, “Sona Net Revenues” means the gross revenues
received by Sona from the sale of Products except under the Excluded Contracts
(including the corresponding license and software maintenance fees) LESS:

 
 

 
(a) 
 cost of goods sold,

 
 

 
(b) 
direct research and development costs incurred from the customization of the
Products which are specific and unique to a particular End-User and thereafter
not released by EGS for sale and distribution to all End-Users as part of a
standard Product;

 
 

 
(c) 
direct and reasonable sales costs which consists of commission incurred from the
sale of the Products and reasonable travel expenses incurred during such sale;
and,

 
 

 
(d) 
any Indirect Taxes included within those gross revenues.

 
 
10.9 
The definition of Sona Net Revenues shall not include any deductions for:

 
 

 
(a) 
any licence fee paid to EGS under clause 13.6;

 
 

 
(b) 
any indirect costs of Sona, including general and administrative costs, general
research and development costs, amortization and depreciation expense, and

 
 
Any and all expenses, costs and charges incurred by Sona in the performance of
its obligations under this Agreement shall be paid by Sona and not included in
Sona Net Revenues calculation in clause 13.6, unless EGS has expressly agreed
beforehand in writing to pay such expenses, costs and charges.
 
 
10.10 
Any amounts under this clause 13 that are not paid on time shall incur interest
on the outstanding amount (which shall be payable in the same currency as the
outstanding amount due) at the rate of 2% above the base lending rate from time
to time of National Australia Bank Limited for the relevant currency, accruing
on a daily basis and compounding at the end of each calendar month from the time
the outstanding amount becomes overdue, until payment is made in full;

 
 
10.11 
Sona will pay EGS for its time-worked fees and related expenses for services
rendered by EGS in the course of revising the Products to accommodate the
customisation requirements of specific End-Users in the Sona Territory
(including customisation to accommodated different market requirements within
the Sona Territory).  Requests for these services must be submitted to EGS in
writing.  Estimates costs for these services will be calculated in advance and
submitted to Sona for written approval. For the avoidance of doubt, Sona will
have sole

 

 
 
Page 18

--------------------------------------------------------------------------------

 

 
10.12 
responsibility for ensuring that any modifications made to the eBet Software and
the eBet Developed Software meet all regulatory requirements in the Sona
Territory.

 
 
10.13 
Notwithstanding the Licence granted to EGS under clause 3.1(b), Sona may
sub-license and distribute (pursuant to clause 4) the Sona Software to those
End-Users in the eBet Territory listed as Excluded Contracts without any
liability on Sona to pay EGS a percentage of the Sona Net Revenues under clause
13.8. Further, EGS will provide to Sona the necessary sales support to
facilitate such distribution.

 
 
10.14 
All payments to be made by the Parties under this clause 13 shall be in U.S.
Dollars and by international wire transfer.

 
 
10.15 
Where the payment of licence fees under this Agreement is based upon the
percentage of EGS Net Revenues or Sona Net Revenues, and a Party is required to
obtain regulatory approval from a Gaming Government Agency prior to receiving
such percentage the Parties mutually agree to negotiate the payment of a fair
and reasonable monthly flat fee in such jurisdiction until the relevant Gaming
Government Agency grants the necessary approvals.

 
 
11. 
Taxes

 
 
11.1 
In addition to all payments made by Sona or EGS under clause 13, the paying
party shall pay any Indirect Taxes chargeable in respect of those payments.

 
 
11.2 
The receiving Party irrevocably authorises the paying Party to make any
deduction or withholding required by applicable law from the payments made under
clause 13, and to pay the amount so deducted or withheld to the relevant
government agency.

 
 
11.3 
Upon request from the paying Party, the receiving Party will provide the paying
Party with original receipts from the relevant governmental agency for any
amounts so deducted or withheld which constitute a tax, levy, impost or other
charge on the paying Party.

 
 
12. 
Advertising and Promotion

 
 
12.1 
Each of EGS and Sona will:

 
 

 
(a) 
be responsible for the advertising and promotion of Products in their respective
Territories using advertising materials and promotional literature of such
Parties as each of them considers appropriate; and

 
 

 
(b) 
display advertising materials and other signs considered appropriate and in
compliance with applicable laws.

 
 
12.2 
Each of EGS and Sona will provide the other with information on the advertising
and promotion of products carried out by it in its Territory.

 

 
 
Page 19

--------------------------------------------------------------------------------

 

 
12.3 
EGS and Sona will, where mutually agreed, participate in fairs and exhibitions
where their respective products are to be exhibited.

 
 
12.4 
From time to time, EGS and Sona may utilise products as display models, for
marketing purposes and at exhibitions, free of any licence or other fees.

 
 
12.5 
Sona and EGS (“Indemnifying Party”) shall indemnify and hold each other
(“Indemnified Party”) harmless against all liabilities, losses, fines,
assessments, penalties, judgments, claims, allegations, lawsuits, administrative
actions, costs, and expenses of any kind and nature (including reasonable
attorneys fees) incurred by the Indemnified Party, arising out of or incidental
to the advertising and promotional acts performed by the Indemnifying Party
permitted under this clause 15.

 
 
13. 
Regulatory And Testing Approvals

 
 
13.1 
Neither Sona nor EGS have responsibility for obtaining any import licences or
permits required for the entry of products into each other’s Territory, or their
delivery to End-Users in each other’s Territory.

 
 
13.2 
As from the Closing Date, EGS is responsible for obtaining all GLI
certifications and Industry Regulatory Approvals required for the use of
Products in the eBet Territory and the Sona Territory, unless the Master
Services Agreement provides otherwise or the Parties otherwise agree in writing.

 
 
13.3 
Sona and EGS warrant to each other that each of them has informed the other of
all material laws, regulations and statutory requirements affecting the
technical and gaming requirements of relevant  products and the manufacture,
sale, packaging and labelling of relevant products which are in force within
each other’s Territory ("Local Regulations") at the date of this Agreement.

 
 
13.4 
Sona and EGS must give to the other of them as much advance notice as reasonably
possible of any prospective changes in the Local Regulations in their respective
Territories.

 
 
13.5 
On receipt of notification under clause 16.4, each of Sona and EGS will use its
reasonable endeavours to ensure that their products comply with any change in
the Local Regulations by the date of implementation of that change, or as soon
as is reasonably possible thereafter.

 
 
14. 
Training

 
 
Each of EGS and Sona is responsible for all product training in its Territory,
but must provide all reasonable assistance to the other as and when requested.
 
 
15. 
Intellectual property Rights

 
 
15.1 
There are no implied or conveyed rights of assignment of any Intellectual
Property Rights to any Party, other than the rights and licences expressly
granted in this Agreement. Further, the Sona Group shall only grant future
non-exclusive licenses in the eBet Territory to that portion of Sona Software
licensed to EGS under clause 3.1(a) with the prior written consent of EGS, not
to be unreasonably withheld

 

 
 
Page 20

--------------------------------------------------------------------------------

 

 
15.2 
If this Agreement is terminated by the eBet Companies under clause 23.3 due to
the rejection of this Agreement by or on behalf of Sona under Section 365 of the
Bankruptcy Code, all licenses and rights to licenses granted under or pursuant
to this Agreement by Sona to EGS are, and shall otherwise be deemed to be, for
purposes of Section 365(n) of the Bankruptcy Code, licenses of rights to
“intellectual property” as defined under Section 101(35A) of the Bankruptcy
Code.  The Parties agree that EGS, as a licensee of such rights under this
Agreement, shall retain and may fully exercise all of its rights and elections
under the Bankruptcy Code, and that upon commencement of a bankruptcy proceeding
by or against Sona under the Bankruptcy Code, EGS shall be entitled to a
complete duplicate of, or complete access to (as EGS deems appropriate), any
such intellectual property and all embodiments of such intellectual property not
theretofore previously delivered.  Such intellectual property and all
embodiments thereof shall be promptly delivered to EGS (i) upon any such
commencement of a bankruptcy proceeding upon written request therefrom by EGS,
unless Sona elects to continue to perform all of its obligations under this
Agreement, or (ii) if not delivered under (i) above, upon the rejection of this
Agreement by or on behalf of Sona upon written request therefrom by EGS.

 
 
16. 
Trade Marks And Patents

 
 
16.1 
The following provisions apply in respect of Sona Group Trade Marks:

 
 

 
(a) 
Sona hereby grants to EGS the exclusive right in the eBet Territory to use the
Sona Group Trade Marks if it so wishes in the marketing, Sub-Licence and
distribution of the Sona Software in accordance with the terms, and for the
duration, of the relevant  Licence and the Sub-Licence;

 
 

 
(b) 
all representations of the Sona Group Trade Marks in advertising and promotional
materials which EGS intends to use must first be submitted to Sona for written
approval, not to be unreasonably withheld;

 
 

 
(c) 
Sona makes no representation or warranty as to the validity or enforceability of
the Sona Group Trade Marks, nor as to whether the same infringe on any
Intellectual Property Rights of third parties in the eBet Territory;

 
 

 
(d) 
EGS may not transfer or otherwise deal in any way with the rights of use of the
Sona Group Trade Marks granted under this Agreement, except under a Sub-Licence,
or as permitted under clause 29;

 
 

 
(e) 
EGS may not do or omit to do anything in its use of the Sona Group Trade Marks
that may or would adversely affect their validity; and

 
 

 
(f) 
EGS must forthwith enter into any document necessary for the recording,
registration or safeguarding of the Trade Mark rights of the Sona Group in
connection with the marketing of the Sona Software under the Sona Group Trade
Marks, in a form reasonably satisfactory to Sona.

 
 
16.2 
The following provisions apply in respect of the eBet Companies’ Trade Marks:

 


 
 
 
Page 21

--------------------------------------------------------------------------------

 


 
16.3 
The eBet Companies hereby grant to Sona the non-exclusive right in the Sona
Territory to use their respective Trade Marks in the promotion, advertisement
and sale of the Products in accordance with the terms, and for the duration, of
this Agreement;

 
 

 
(a) 
all representations of the eBet Companies’ Trade Marks in advertising and
promotional materials which Sona intends to use must first be submitted to EGS
for written approval, not to be unreasonably withheld;

 
 

 
(b) 
the eBet Companies make no representation or warranty as to the validity or
enforceability of the eBet Companies’ Trade Marks, nor as to whether the same
infringe on any Intellectual Property Rights of third parties in the Sona
Territory;

 
 

 
(c) 
Sona may not sub-licence, transfer or otherwise deal in any way with the rights
of use of the eBet Companies’ Trade Marks granted under this Agreement, except
pursuant to a sub-licence granted pursuant to clause 4.2,, or as permitted under
clause 29;

 
 

 
(d) 
Sona may not do or omit to do anything in its use of the eBet Companies’ Trade
Marks that may or would adversely affect their validity or the eBet Companies’
ownership of, or rights to, the eBet Companies’ Trade Marks; and

 
 

 
(e) 
Sona must forthwith enter into any document necessary for the recording,
registration or safeguarding of the Trade Mark rights of the eBet Companies in
connection with the marketing of the Products under the eBet Companies’ Trade
Marks, in a form satisfactory to the eBet Companies.

 
 
16.4 
The following provisions apply in respect of patents:

 
 

 
(a) 
the Sona Group (on the one hand) and each of the eBet Companies (on the other)
shall assist each other in every proper way to obtain, and from time to time
enforce, United States and foreign patent rights relating to each
other’s  respectively retained Intellectual Property Rights in any and all
countries;

 
 

 
(b) 
to that end, both of them will ensure the proper and timely execution,
verification and delivery of such documents and performance of such other acts
as the requesting Party may reasonably request for use in applying for,
obtaining, perfecting, evidencing, sustaining and enforcing such Intellectual
Property Rights;

 
 

 
(c) 
the Parties’ obligations under this clause 19.3 shall continue beyond the
termination of this Agreement, but both Parties shall compensate each other (as
fairness and necessity reasonably requires) to satisfy the request for any such
assistance; and

 
 

 
(d) 
both Parties shall each bear their own costs and fees in pursuing and protecting
their rights under this clause 19.3.

 

 
 
 
Page 22

--------------------------------------------------------------------------------

 

 

 
(e) 
Representations and Warranties

 
 
16.5 
Each Party hereby represents and warrants as of the Effective Date and covenants
to the other Party that:

 
 

 
(a) 
it has the power and authority and the legal right to enter into this Agreement
and perform its obligations hereunder, and that it has taken all necessary
action on its part required to authorize the execution and delivery of this
Agreement and the performance of its obligations hereunder;

 
 

 
(b) 
this Agreement has been duly executed and delivered on behalf of such Party and
constitutes a legal, valid and binding obligation of such Party and is
enforceable against it in accordance with its terms, subject to the effects of
bankruptcy, insolvency or other laws of general application affecting the
enforcement of creditor rights and judicial principles affecting the
availability of specific performance and general principles of equity, whether
enforceability is considered a proceeding at law or equity;

 
 

 
(c) 
all necessary consents, approvals and authorizations of any applicable
government agency and other parties required to be obtained by such Party in
connection with the execution and delivery of this Agreement and the performance
of its obligations hereunder have been obtained;

 
 

 
(d) 
the execution and delivery of this Agreement and the performance of such Party’s
obligations hereunder (i) do not conflict with or violate any requirement of
applicable law or any provision of the articles of incorporation, bylaws or any
similar instrument of such Party, as applicable, in any material way, and (ii)
do not conflict with, violate, or breach or constitute a default or require any
consent not already obtained under, any contractual obligation or court or
administrative order by which such Party is bound;

 
 

 
(e) 
it has and will have enforceable written agreements with all of its employees
who receive Confidential Information under this Agreement assigning to such
Party ownership of all Intellectual Property Rights created in the course of
their employment.

 
 
16.6 
Each member of the Sona Group warrants that:

 
 

 
(a) 
it is the owner or licensee of all Intellectual Property Rights subsisting in
the current Sona Software, and it is free of Encumbrances;

 
 

 
(b) 
its entry into this Agreement and the granting of the Licences and Sub-Licences
will not result in a breach of any agreement, arrangement or understanding to
which it is a party, except that Sona does not make such warranty in respect
of  the Shuffle Master Agreement; and

 
 

 
(c) 
the use of the relevant Sona Software by EGS and the resulting Sub-Licences will
not:

 

 
 
 
Page 23

--------------------------------------------------------------------------------

 

 

 
(d) 
infringe any third party’s rights (including Intellectual Property Rights);

 
 

 
(i) 
constitute a misuse of any third party’s Confidential Information; or

 
 

 
(ii) 
result in Sona breaching any obligation it owes to a third party, except that
Sona does not make such warranty in respect of the Shuffle Master Agreement;

 
 

 
(e) 
none of the representations and warranties made by the members of the Sona Group
herein contains or will contain any untrue statement of a material fact or omits
to state any material fact necessary to make the statements made, in the light
of the circumstances under which they were made, not misleading;

 
 
16.7 
Each of the eBet Companies warrants that:

 
 

 
(a) 
its entry into this Agreement will not result in a breach of any agreement,
arrangement or understanding to which it is a party; and

 
 

 
(b) 
the use of the eBet Software by Sona and the resulting sub-licences to End-Users
will not:

 
 

 
(i) 
infringe any third party’s rights (including Intellectual Property Rights);

 
 

 
(ii) 
constitute a misuse of any third party’s Confidential Information; or

 
 

 
(iii) 
result in any of the eBet Companies or any related entity breaching any
obligation it owes to a third party.

 
 

 
(c) 
none of the representations and warranties made by the eBet Companies herein
contains or will contain any untrue statement of a material fact or omits to
state any material fact necessary to make the statements made, in the light of
the circumstances under which they were made, not misleading;

 
 
16.8 
Except as expressly contained in this Agreement, the Sona Group makes absolutely
no representations or warranties, whether written or verbal, to the eBet
Companies with respect to the Sona Software, or the suitability thereof for the
eBet Companies’ intended use.  The eBet Companies further acknowledge that it
has read and understands all of the documents and instruments reviewed by the
eBet Companies and has had the opportunity to have such information reviewed by
the eBet Companies’ financial advisors, including, without limitation, eBet
Companies’ accountant and attorney(s).

 

 
 
 
Page 24

--------------------------------------------------------------------------------

 

 
16.9 
IPR Indemnity

 
 
16.10 
The following provisions govern indemnification by the Sona Group:

 
 

 
(a) 
subject to the limitations, conditions, and exclusions set out below, Sona Group
will defend and indemnify, at its own expense, any third party claim against the
eBet Companies that arises due to a claim that the Sona Software infringes a
valid United States, European Union, Japanese, South Korean or Taiwanese patent,
or copyright, or involves the misappropriation of a trade secret.  The Sona
Group will pay such damages or costs as are finally awarded against the eBet
Companies or agreed to in settlement for such claim, provided that the eBet
Companies gives to the Sona Group:

 
 

 
(i) 
written notice of any such claim or threatened claim within thirty (30) days
after the eBet Companies actually become aware of the claim or threat;

 
 

 
(ii) 
sole control of the defence, negotiations and settlement of such claim; and

 
 

 
(iii) 
full cooperation in any defence or settlement of the claim (at the cost of the
Sona Group).  The Sona Group will not be liable for the settlement of a claim by
the eBet Companies or their authorized agents made without its prior written
consent.

 
 

 
(b) 
if the eBet Companies’ or any End-Users’ (granted by EGS under a Sub-Licence)
use of the Sona Software results in, or in Sona Group’s opinion is likely to
become subject to, a claim for infringement or misappropriation, then the Sona
Group will, at its sole option and expense, either:

 
 

 
(i) 
obtain for the eBet Companies the right to continue using the Sona Software; or

 
 

 
(ii) 
replace or modify the Sona Software so that it is non-infringing and
substantially equivalent in function to, and interchangeable with, the enjoined
software.

 
 
16.11 
The following provisions govern indemnification by the eBet Companies:

 
 

 
(a) 
subject to the limitations, conditions, and exclusions set out below, the eBet
Companies will defend and indemnify, at its own expense, any third party claim
against the Sona Group that arises due to a claim that the eBet Software or eBet
Developed Software infringes a valid United States, European Union, Japanese,
South Korean or Taiwanese patent, or copyright, or involves the misappropriation
of a trade secret.  The eBet Companies will pay such damages or costs as are
finally awarded against the eBet Companies or agreed to in settlement for such
claim, provided that the Sona Group gives to the eBet Companies:

 

 
 
 
Page 25

--------------------------------------------------------------------------------

 

 

 
(b) 
written notice of any such claim or threatened claim within thirty (30) days
after the Sona Group actually becomes aware of the claim or threat;

 
 

 
(i) 
sole control of the defence, negotiations and settlement of such claim; and

 
 

 
(ii) 
full cooperation in any defence or settlement of the claim (at the eBet
Companies’ cost).  The eBet Companies will not be liable for the settlement of a
claim by the Sona Group or its authorized agents made without the eBet
Companies’ prior written consent.

 
 

 
(c) 
if the Sona Group’s or any End-Users’ (granted by Sona under a sub-licence
pursuant to clause 4.2) use of the eBet Software or eBet Developed Software
results in, or in the eBet Companies’ opinion is likely to become subject to, a
claim for infringement or misappropriation, then the eBet Companies will, at
their sole option and expense, either:

 
 

 
(i) 
obtain for the Sona Group the right to continue using the eBet Software or eBet
Developed Software; or

 
 

 
(ii) 
replace or modify the eBet Software or eBet Developed Software so that it is
non-infringing and substantially equivalent in function to, and interchangeable
with, the enjoined software.

 
 
17. 
Product Liability

 
 
17.1 
Sona  and EGS  (“Indemnifying Party”)  agrees to indemnify and hold harmless the
other of them (“Indemnified Party”) from and against any liability incurred by
the Indemnified Party in respect of damage to property, death or personal injury
arising from any fault or defect in the materials or workmanship of any product,
and all costs, claims, demands and expenses arising out of or in connection with
that liability ("Relevant Claim"), except to the extent that the liability
arises as a result of the wilful misconduct or gross negligence of the
Indemnified Party.  For the avoidance of doubt, it is not necessary for the
Indemnified Party to expend moneys before becoming entitled to the benefit of
this indemnity.

 
 
17.2 
At a time reasonably prior to the distribution of products into each Territory,
Sona and EGS must provide the other of them with evidence to its reasonable
satisfaction, confirming that it has insurance coverage from a first class
insurer in respect of its indemnity obligations under clause 22.1.  This
insurance coverage must be maintained in full force and effect at all times
during the term of this Agreement. EGS may withhold Product from distribution to
Sona until it is reasonably satisfied that this clause has been complied with
and such withholding shall not be deemed a material default under this
Agreement;

 
 
17.3 
An Indemnified Party must, as soon as practicable after it becomes aware of a
matter which may result in a Relevant Claim:

 
 

 
(a) 
give written notice to the Indemnifying Party of the matter;

 

 
 
 
Page 26

--------------------------------------------------------------------------------

 

 

 
(b) 
give to the Indemnifying Party all information and assistance which it may
reasonably require to defend or settle the Relevant Claim;

 
 

 
(c) 
allow the Indemnifying Party the exclusive conduct of any proceedings and take
whatever action it reasonably directs to defend or resist the matter, including
the use of professional advisers nominated by the Indemnifying Party; and

 
 

 
(d) 
not admit liability or settle the matter without the written consent of the
Indemnifying Party.

 
 
17.4 
Each Indemnified Party undertakes to maintain appropriate up-to-date and
accurate records to enable the immediate recall of any batches of an affected
product. These records shall include records of deliveries to End-Users
(including details of batch numbers, delivery date, name and address of End-User
and telephone number and fax or telex number if available).

 
 
17.5 
Each Indemnified Party shall, at the Indemnifying Party’s cost, give such
assistance as it may reasonably require for the purpose of recalling as a matter
of urgency, any quantities of affected products within the affected Territory.

 
 
18. 
Duration and Termination

 
 
18.1 
Neither Sona nor EGS are entitled to terminate this Agreement for any reason
unless specifically provided in this Agreement.

 
 
18.2 
This Agreement shall commence on the Effective Date and remain in full force and
affect until terminated by either Party pursuant to this clause 23, or clause
34.4.

 
 
18.3 
Notwithstanding any other term in this Agreement (and subject to clause 23.1),
either the Sona Group (on the one hand) or the eBet Companies (on the other)
(“Terminating Party”) may terminate this Agreement with immediate effect by
giving notice of such termination to the other of them (“Terminated Party”) on
or at any time after the occurrence of any of the following events:

 
 

 
(a) 
one of the Terminated Parties fails to pay any licence fees due under clause 13
and such failure to pay is not remedied within 60 days after the Terminating
Parties has given written notice of the failure to pay to the Terminated Parties
requiring payment; or

 
 

 
(b) 
a receiver, liquidator, administrator  (or similar official) is appointed to one
of the Terminated Parties, or one of the Terminated Parties passes a resolution
for the appointment of a liquidator (other than, in any such case, a voluntary
winding-up of a solvent company for the purposes of amalgamation or
reconstruction); or

 
 

 
(c) 
an order is made for the appointment of an administrator (or similar official)
to manage the affairs, business and property of one of the Terminated Parties,

 

 
 
Page 27

--------------------------------------------------------------------------------

 

 

 
(d) 
or notice of intention to appoint an administrator is given by one of the
Terminated Parties or its directors; or

 
 

 
(e) 
one of the Terminated Parties takes steps to enter into a company voluntary
arrangement (including under Chapter 11 of the Bankruptcy Code), a scheme of
arrangement or any analogous compromise or arrangement (whether formal or
informal) with any of its creditors (other than, in any such case, a voluntary
winding-up of a solvent company for the purposes of amalgamation or
reconstruction); or

 
 

 
(f) 
one of the Terminated Parties is unable or admits in writing its inability to
pay its debts as they fall due; or

 
 

 
(g) 
one of the Terminated Parties suffers or takes any similar or analogous action
in any jurisdiction in consequence of debt.

 
 
18.4 
For the avoidance of doubt, in the absence of a specific provision of this
Agreement which addresses that breach, all other breaches of this Agreement are
deemed capable of remedy by one or other or all of an award of damages, an
injunction or other interlocutory relief, or an order for specific performance.

 
 
19. 
Effects of Termination

 
 
19.1 
Termination of all or, where clause 24.3 applies, part of this Agreement
(however caused) shall be without prejudice to any rights or liabilities accrued
at the date of termination.

 
 
19.2 
Clauses 14, 18, 21, 22, 24, 25, 26 and 31 survive the termination of this
Agreement by either the Sona Group or the eBet Companies, as will any other
clause which by its nature is intended to survive such termination.

 
 
19.3 
Where the eBet Group has a right of termination under clause 23.3, in lieu of
that right, the eBet Group shall be entitled to terminate the rights of Sona
under clause 4.  In these circumstances:

 
 

 
(a) 
all other rights and obligations of Sona under this Agreement shall remain in
full force and effect; and

 
 

 
(b) 
the eBet Group’s right to terminate this Agreement in respect of the relevant
breach shall cease to apply.

 
 
20. 
Extent of Liability

 
 
20.1 
The warranties and conditions stated in this Agreement are in lieu of all other
conditions, warranties or other terms that might be implied  or incorporated
into this Agreement (whether by statute, common law or otherwise), all of which
are hereby excluded to the extent permitted by law.

 

 
 
Page 28

--------------------------------------------------------------------------------

 

 
20.2 
Nothing in this Agreement or any order shall exclude or limit the liability of
Sona or EGS for:

 
 

 
(a) 
death or personal injury arising from their negligence;

 
 

 
(b) 
fraud or fraudulent misrepresentation;

 
 

 
(c) 
any other liability that cannot be limited or excluded by law; or

 
 

 
(d) 
any liability under clauses 21 and 22.

 
 
20.3 
Save as set out in clause 25.2 neither Sona nor EGS shall be liable to the other
of them for any consequential, incidental, indirect, special, punitive or
similar damages (including, loss of goodwill, loss of profits or revenue, loss
of use, business interruptions, or loss of business data) and whether such loss
or damage is based in contract, warranty, tort, negligence, strict liability,
indemnity, or otherwise, and even if one of them has been advised of the
possibility of such damages.

 
 
Notwithstanding this, some jurisdictions do not permit the exclusion or
limitation of liability for consequential or incidental damages and, as such,
some portion of the above limitation may not apply. In these circumstances, the
affected Party’s liability is limited to the greatest extent permitted by law.
 
 
21. 
Confidential Information

 
 
21.1 
Save to the extent required by either Sona or EGS to facilitate the development,
testing, assembly, installation, commissioning and use of products as
contemplated by this Agreement, the Sona Group and the eBet Companies shall hold
in confidence all Confidential Information obtained from the other of them.

 
 
21.2 
For the duration of this Agreement and for two years thereafter, neither the
Sona Group nor the eBet Companies shall disclose to any third party outside its
corporate group (without the prior express written permission of the other of
them), any Confidential Information obtained from the other of them, save that
the Sona Group (on the one hand) and the eBet Companies (on the other) may
disclose any Confidential Information obtained from the other of them:

 
 

 
(a) 
to those of its officers, employees or contractors (or the officers, employees
or contractors of any company in its corporate group) as may be reasonably
necessary for the purpose of fulfilling its obligations under this Agreement,
provided that before making any such disclosure the effected Party makes such
officers, employees and contractors aware of its obligations of confidentiality
under this Agreement and procures compliance by those persons with them; and

 
 

 
(b) 
where such disclosure is required by any law, court order, regulatory or other
authority such as stock exchange.

 

 
 
 
Page 29

--------------------------------------------------------------------------------

 

 

 
(c) 
The provisions of clauses 26.1 and 26.2 do not apply to any information which:

 
 

 
(d) 
is or becomes public knowledge other than by breach of this clause;

 
 

 
(e) 
is already in the possession of any member of the Sona Group or any of the eBet
Companies without restriction in relation to disclosure, before the date of its
receipt from the other of them; or

 
 

 
(f) 
is received from a third party who lawfully acquired or developed it and who is
under no obligation restricting its disclosure.

 
 
22. 
Fairness and Good Faith

 
In entering into this Agreement, the Sona Group and the eBet Companies recognise
that it is impracticable to make provision for every contingency which may
arise.  They declare it to be their intention that this Agreement (and each
other agreement to which it refers) shall operate between them with fairness.
Each of the Sona Group and the eBet Companies agree and declare that they will
at all times act in good faith and in a timely manner in relation to the other
of them with respect to all matters relating to this Agreement.
 
 
23. 
Dispute Resolution

 
 
23.1 
If a dispute arises out of, or in relation to, this Agreement (including any
dispute as to breach or termination of this Agreement, or as to any claim in
tort, in equity or pursuant to any statute), no Party may commence any court or
arbitration proceedings relating to the dispute unless:

 
 

 
(a) 
if agreement is not reached between the Parties pursuant to clause 28.4, and
mediation has not taken place in accordance with clauses 28.5 to 28.7; or

 
 

 
(b) 
one of them seeks urgent interlocutory relief, in which case the applying Party
does not need to comply with this clause 28 before seeking that relief.

 
 
23.2 
If any Party claims that a dispute has arisen under or in relation to this
Agreement, it must give written notice to the other relevant Parties specifying
the nature of the dispute.

 
 
23.3 
Thereafter, the affected Parties must endeavour to resolve the dispute
expeditiously, using informal dispute resolution techniques such as mediation,
expert evaluation or determination, or similar techniques agreed by them.

 
 
23.4 
If the affected Parties are unable to agree within 7 days (or such longer period
as they decide) after receipt of the notice referred to in clause 28.2, as to:

 
 

 
(a) 
the dispute resolution technique and procedures to be adopted; or

 

 
 
Page 30

--------------------------------------------------------------------------------

 

 

 
(b) 
the timetable for all steps in those procedures; or

 
 

 
(c) 
the selection and compensation of the independent person required for such
technique,

 
 

 
(d) 
then any affected Party may refer (which reference shall be binding on the other
Party) the dispute to LEADR, ((ACN 008 651 232) Level 9, 15-17 Young Street,
Sydney NSW 2000; email: leadr@leadr.com.au; telephone: (61-2) 9251 3366; fax:
(61-2) 9251 3733) for facilitation of a mediation in accordance with LEADR's
Mediation Rules.  LEADR shall act in accordance with its Facilitation Rules
(available at LEADR or www.leadr.com.au).

 
 
23.5 
The affected Parties must co-operate with LEADR as facilitator.

 
 
23.6 
This clause will remain operative after this Agreement has been performed and
notwithstanding its termination.

 
 
24. 
Assignment

 
 
24.1 
Neither the Sona Group (on the one hand) nor the eBet Companies (on the
other)  may assign or otherwise deal with any of their respective rights or
obligations under this Agreement in a manner not expressly provided for in this
Agreement, without the prior written consent of the other of them, which may not
be unreasonably withheld.

 
 
24.2 
Notwithstanding clause 29.1, each such Party (“Transferring Party”) may, without
the prior consent of the other such Party, assign or otherwise transfer any of
their rights or obligations under this Agreement:

 
 

 
(a) 
in connection with a merger, acquisition, sale of substantially all of its
assets or stock, financing, reorganization, or similar transaction
(“Acquisition”).  In the event of any Acquisition, all references to the
Transferring Party in this Agreement shall be deemed to refer to such assignee.

 
 

 
(b) 
to a wholly owned subsidiary of the Transferring Party

 
 
24.3 
Sona may grant non-exclusive sub-licences of the eBet Developed Software and the
eBet Software to third party distributors in order to facilitate the sale of the
Products within its Territory, provided that:

 
 

 
(a) 
the provisions of any sub-licence do not conflict with this Agreement; and

 
 

 
(b) 
Sona provides a copy of each sub-licence to EGS within 10 days after its last
execution.

 
 
 
Page 31

--------------------------------------------------------------------------------

 
 
 
24.4 
EGS may grant non-exclusive sub-licences of the Sona Software to third party
distributors (including eBet Online Inc. of Canada) in order to facilitate the
distribution of Sona Software within its Territory, provided that:

 
 

 
 
the provisions of any sub-licence do not conflict with this Agreement; and

 
 

 
 
EGS provides a copy of each sub-licence to Sona within 10 days after its last
execution.

 
 
24.5 
Sona irrevocably consents to the rights of EGS under this Agreement being
secured in favour of its financiers from time to time.

 
 
25. 
[Intentionally Omitted]

 
 
26. 
Notices

 
 
Unless specified otherwise in this Agreement, any notice required to be given
pursuant to this Agreement shall be in writing and be given by delivering the
notice by hand at, or by sending the same by prepaid first class post (airmail
if to an address outside the country of posting) or facsimile or email to, the
address of the relevant Party as set out in this Agreement, or to such other
address as any Party notifies to the others from time to time. Any notice given
according to the above procedure shall be deemed to have been given at the time
of delivery (if delivered by hand) and when received (if sent by post, facsimile
or email).
 
 
27. 
General

 
 
27.1 
No Party will be liable to the others for any breach of its obligations under
this Agreement, to the extent that the breach is due to an event of force
majeure based on circumstances outside its reasonable control.

 
 
27.2 
This Agreement and any document referred to in this Agreement constitutes the
entire understanding between the Parties with respect to its subject matter, and
supersedes all prior agreements, negotiations and discussions between the
Parties relating to it.

 
 
27.3 
Save as expressly provided in this Agreement, no amendment or variation to it is
effective, unless in writing and signed by a duly authorised representative of
each of the Parties.

 
 
27.4 
No forbearance, delay or indulgence by a Party in enforcing the provisions of
this Agreement shall prejudice or restrict the rights of that Party nor be
construed or deemed to be a waiver of any of that Party's rights, and no waiver
of any breach shall operate as a waiver of any subsequent or continuing breach.

 
 
27.5 
If any provision of this Agreement is held invalid, illegal or unenforceable for
any reason by any court of competent jurisdiction, such provision shall be
severed and the remainder of the provisions of this Agreement shall continue in
full force and effect as if thisAgreement had been executed with the invalid,
illegal or unenforceable provisions eliminated.

 
 
 
Page 32

--------------------------------------------------------------------------------

 
 
 
27.6 
A person who is not a Party to this Agreement shall not have any rights under or
in connection with it by virtue of any applicable legislation.

 
 
27.7 
The Parties have entered into this Agreement at arms length. Nothing in this
Agreement is intended to, nor shall be deemed to, establish anypartnership or
joint venture between the Parties, constitute any Party the agent or fiduciary
of another Party, nor authorise any Party to make or enter into any commitments
for or on behalf of another Party.

 
 
27.8 
This Agreement may be executed in counterparts, each of which shall be deemed to
be an original, and all of which together shall be deemed to be one and the same
instrument.  Delivery of an executed counterpart of a signature page of this
Agreement or any document or instrument delivered in connection herewith by
telecopy or electronic portable document format (delivered by electronic mail)
shall be as effective as delivery of a manually executed counterpart of this
Agreement or such other document or instrument as applicable.

 
 
28. 
Governing Law and Jurisdiction

 
 
28.1 
This Agreement shall be governed by and construed in accordance with the laws of
New South Wales, Australia.

 
 
28.2 
The courts of New South Wales, Australia and courts of appeal from them have
exclusive jurisdiction to hear and determine any action or proceeding and to
settle any dispute that arises out of or in connection with this Agreement.

 
 
28.3 
The Sona Group appoints Messrs Addisons, Commercial Lawyers, of Level 12, 60
Carrington Street, Sydney, New South Wales as its agent to accept service of
process under this Agreement.  If, for any reason, Sona Group’s appointee as
agent for service of process ceases to be able to act as such, the Sona Group
must forthwith appoint another resident within New South Wales, Australia to
accept service of process.  In the meantime, the eBet Companies are entitled to
treat the previous appointee as the Sona Group’s agent for service of process.

 
 
29. 
Regulatory Compliance

 
 
29.1 
The Sona Group (on the one hand) and the eBet Companies (on the
other)  specifically acknowledge that the other of them is subject to the gaming
and/or wagering, and licensing requirements of various jurisdictions and is
obliged to take diligent efforts to determine the suitability of its business
associates.

 
 
29.2 
The Sona Group (on the one hand) and the eBet Companies (on the other) agree to
cooperate fully with the other of them in providing any information which the
requesting Party deems necessary or appropriate in assuring itself that the
requisitioned Party possesses the good character, honesty, integrity, and
reputation applicable to those engaged in the gaming and/or wagering industries.

 
 
 
Page 33

--------------------------------------------------------------------------------

 
 
 
29.3 
The Sona Group (on the one hand) and the eBet Companies (on the other) agree to
be bound by and to comply with the terms and conditions of, each other’s
Compliance Plan.

 
 
29.4 
Subject to clause 34.5, either Party (the “First Party”) may terminate this
Agreement where, as a result of a notification from, or discussions with, a
Gaming Government Agency, it holds the reasonable opinion that the other Party
has taken such action (or has failed to take such action) that will be
detrimental to a material gaming industry licence, permit or approval that the
First Party or a related body corporate holds (or seeks to hold) to conduct
business within that Gaming Government Agency’s jurisdiction.

 
 
29.5 
The First Party must  notify in writing the other Party of the matters referred
to in clause 34.4 (the “Regulatory Notice”), setting out all relevant details
and include all potential remedial actions that the other Party could take,
where possible, to avoid termination under clause 34.4.  The First Party may
then, 10 days after issuing the Regulatory Notice, issue a further notice (the
“Regulatory Termination Notice”) providing the other Party a further 10 days (or
such longer period nominated by the First Party acting reasonably). During this
notice period, representatives of the Parties shall discuss the remedial action
which could be taken, and where reasonably practicable, the First Party shall
seek to arrange a meeting or conference telephone call with representatives of
the Gaming Government Agency to enable the other Party to understand the reasons
for the notification and the remedial action required. At the end of this notice
period (totalling a minimum of 20 days) and provided that the other Party has
not rectified the issue to the satisfaction of the relevant Government Agency in
question, then (at the First Party's option) this Agreement will terminate on
the last day of the period set out in the Regulatory Termination Notice, unless
otherwise notified by the First Party in writing to the other Party.

 

 
 
 
Page 34

--------------------------------------------------------------------------------

 



 
Schedule 1 - Description of Sona Software
 


Sona Software Title
Media Player including but not limited to the Sona Media Platform versions 2.0 &
2.1
DRF Mobile version 1.7.55
mWager™ - including Sona Wireless Platform™ Enterprise Server v3.1
online wagering
Sona Gaming System - including the Wireless Gaming System and server based
gaming systems including both wireless and wired
Financial & Enterprise Software

 



 
 
 
 

--------------------------------------------------------------------------------

 

 
Schedule 2 - Description of eBet Products and eBet Software
 


eBet Gaming Systems
EPS 2.0, IGMI & PIM
Assist suite of applications
Sentinel –  Central Monitoring System
Link progressive Jackpot System

 



 
 
 
 

--------------------------------------------------------------------------------

 

 
Schedule 3 - Sona Compliance Committee Plan
 
 
SONA MOBILE HOLDING, CORP.
Effective June, 2007

--------------------------------------------------------------------------------





 
COMPLIANCE COMMITTEE PLAN 
 
 
INTRODUCTION
 
Sona Mobile Holding, Corp. (the “Company”), has voluntarily established a
Compliance Committee (the “Committee”) to oversee procedures to enhance the
likelihood that no activities of the Company or any Affiliate would impugn the
reputation and integrity of the gaming industry in general and that of the
specific jurisdictions in which the Company or any Affiliate conducts Gaming
Activities.


The Committee will exercise its best efforts to identify and evaluate situations
arising in the course of the business of the Company or any Affiliate, which may
have a negative effect upon the objectives of gaming control.  Generally
speaking, a situation adversely affects the objectives of gaming control if it
has an adverse effect on the public faith in the ability of any appropriate
gaming regulatory system to ensure that licensed gaming is conducted honestly
and competitively and that gaming is free from criminal and corruptive
elements.  It is the strict policy of the Company and its Affiliates to conduct
their business with honesty and integrity, and in accordance with high moral,
legal and ethical standards.


Accordingly, the Compliance Committee Plan (the “Plan”) is hereby established
which sets forth the procedures that will be employed by the Committee in
carrying out its responsibilities. The Plan becomes effective August 1, 2006.


 
DEFINITIONS
 
1.  
“Affiliate” means a Person who, directly or indirectly through one or more
intermediaries, controls, is controlled by or is under common control with, a
specified Person. This term does not include employees of the Company or
unrelated Persons that are associated with the Company or its subsidiaries in a
business venture.



2.  
“Board” means the Board of Directors of the Company.



3.  
“Committee” means the Compliance Committee of the Company.



4.  
“Commercial Transaction” means any (a) sale or other disposition of assets for
other than cash, (b) purchase, (c) acquisition, (d) lease, (e) contract or (f)
other written or oral agreement, entered into by the Company or any Affiliate
with a Person other than the Company, any Affiliate or any Professional Advisor
thereof, to further their gaming business.



 
 
 

--------------------------------------------------------------------------------

 
SONA MOBILE HOLDING, CORP.
Effective June, 2007
 
5.  
“Company” means Sona Mobile Holding, Corp.

 
6.  
“Corporate Officer” shall mean either the President, Chief Executive Officer,
Chief Operating Officer, Executive Vice President, Chief Financial Officer,
Treasurer or Secretary.



7.  
“Compliance Policies” mean the internal control policies and procedures; due
diligence procedures; foreign gaming reporting; background investigations and
related reports which are reviewed by the Compliance Officer; internal memoranda
and correspondence; and any other policies implemented by the Company or any
Affiliate that are of a compliance nature.



8.  
“Consultant” means a Person engaged by the Company or any Affiliate to furnish
advisory or other services, which services are reasonably expected to further
the Gaming Activities and/or gaming business of the Company or any Affiliate for
total compensation which exceeds $50,000 per year.



9.  
“Director” shall mean a member of the Company Board of Directors.



10.  
“Compliance Officer” means the representative of the Company designated as
responsible for monitoring Company Gaming Activities to ensure compliance with
internal policies and procedures, and gaming regulatory requirements.



11.  
“Due Diligence Policy” shall mean the Company procedures including review of
individual and business entity affidavits of compliance, release forms, licenses
and/or registrations held and/or other verification procedures to determine
suitability of an individual and/or business entity which procedures shall be
effective concurrently with the effective date of this Compliance Plan.



12.  
“Executive Management” means any one or more of the Corporate Officers of the
Company or any Affiliate who is elected or appointed as such by the members of
its respective board of directors.



13.  
“Foreign Gaming” means the conduct of dealing, operating, carrying on,
conducting, maintaining or exposing for play one or more gambling games outside
the state of Nevada and where payment is based on participation in gaming
revenue by the Company or any Affiliate.



14.  
“Formal Allegations” mean a notice received in writing from a regulatory body or
other governmental agency alleging wrongdoing on the part of the Company or any
of its Affiliates, which wrongdoing, if true, would materially adversely affect
the objectives of gaming control or materially violates Compliance Policies.



 
 
 

--------------------------------------------------------------------------------

 
SONA MOBILE HOLDING, CORP.
Effective June, 2007
 
15.  
“Formal Criminal Charges” mean criminal charges (other than for minor offenses)
duly filed in a court of law.

 
16.  
“Gaming Activities” mean those activities governed by the gaming laws of any
jurisdiction in which the Company or any of its Affiliates conducts business.



17.  
“Gaming Authority or Authorities” means one or more reputable regulatory
authorities having jurisdiction over Gaming Activities.



18.  
“Gaming Device” means any equipment, contrivance, component or machine used in
connection with any slot or video gambling game, which affects the result of a
wager by determining win or loss.



19.  
“Gaming Equipment” means any equipment or mechanical, electromechanical or
electronic contrivance, component or machine used remotely or directly in
connection with gaming, any game, race book or sports pool that would not
otherwise be classified as a Gaming Device including that which the manufacture
or distribution of is otherwise subject to regulatory control by the gaming laws
of any jurisdiction in which the Company or any Affiliate conducts business.



20.  
“GCB” means the Nevada State Gaming Control Board.



21.  
“Institutional Investor” has the meaning ascribed to it under Nevada Gaming
Commission Regulation 16.010(14), or under the provisions of any similar
statute, regulation, rule or ordinance of any other applicable Gaming Authority.



22.  
“Key Employee” shall mean a Corporate Officer or Director.



23.  
“Lobbyist” means any Person engaged by the Company or any Affiliate to perform
lobbying activities on any of their behalf.



24.  
“Major Development” means a matter that substantially impacts the Company.
Examples of a “Major Development” include any material change in equity
ownership or control of the Company, any disciplinary actions brought by any
government, agency, or Gaming Authority with respect to the Gaming Activities of
the Company or any of its Affiliates or Key Employees.



25.  
“Material Litigation” has the meaning ascribed to it under Section III (f) of
this Plan.



26.  
“Material Financings” has the meaning ascribed to it under Section III (g) of
this Plan.



 
 
 

--------------------------------------------------------------------------------

 
SONA MOBILE HOLDING, CORP.
Effective June, 2007
 
27.  
“Material Financings” has the meaning ascribed to it under Section III (g) of
this Plan.

 
28.  
“Minutes” has the meaning ascribed to it under the Section titled Quorum and
Meetings of the Committee on page 5 of this Plan.



29.  
“Nevada Gaming Authorities” mean the Nevada State Gaming Control Board and/or
the Nevada Gaming Commission.



30.  
“Person” means any association, corporation, firm, partnership, trust or other
form of business association as well as a natural person.



31.  
“Plan” means this Compliance Committee Plan.



32.  
“Professional Advisor” means a Person, other than a Company employee or member
of the Board, who is a licensed attorney, licensed accountant, law firm,
financial institution chartered by the federal government or by any state,
underwriter, investment banker, broker-dealer or investment adviser regulated by
any state or federal regulatory authorities, licensed real estate agent or
broker, or outside licensed investigators retained by the Company for the
purpose of complying with this Plan.



33.  
“SEC” means the United States Securities and Exchange Commission.



34.  
“System” means the Company’s Internal Reporting System for information
collection, assessment and reporting which system is comprised of the elements
described in Section II of this Plan.



35.  
“Unsuitable Person” means a Person who has been denied licensing, a finding of
suitability, qualification or other similar approval by a Gaming Authority, or a
Person who has been determined to be unsuitable to be associated with a gaming
enterprise either by a Gaming Authority or through independent investigation by
the Company and whose unsuitability has been reported to the Company.



36.  
“Unsuitable Situation” means an event, circumstance or activity that adversely
affects the objectives of gaming control by actually diminishing the public
faith in the ability of the Gaming Authorities to protect the public interest,
including without limitation a violation of this Plan.

 
COMPOSITION OF THE COMMITTEE
 
The Committee shall have at least three members, who shall be appointed by and
serve at the pleasure of the Board.  At least one member shall be independent
and may include an


 
 
 

--------------------------------------------------------------------------------

 
SONA MOBILE HOLDING, CORP.
Effective June, 2007


independent member of the Board who is knowledgeable of the Nevada gaming
regulatory process and the provisions of the Nevada Gaming Control Act and the
regulations of the Nevada Gaming Commission.  The Company shall appoint and
maintain a Compliance Officer and the Compliance Officer will report to the
Committee.  The Compliance Officer will also serve as the liaison between the
Committee and the Gaming Authorities and shall have direct access to the Board
for reporting any activities he/she believes are not satisfactorily addressed
through the Committee.  As may be required by any relevant Gaming Authority,
approval and/or notification of the identities of the members of the Committee,
as well as any changes thereto, shall be timely obtained or made.  Any
appointment or resignation of a member of the Committee or the Compliance
Officer (a) shall be reflected in the Minutes of the Committee, and (b) shall be
reported in writing to the GCB within ten (10) days of such event.


 
QUORUM AND MEETINGS OF THE COMMITTEE
 
Quorum.  The presence of a majority of the membership of the Committee shall
constitute a quorum for the purpose of conducting its business.  Any meeting may
be conducted in person, by telephonic or audio/visual communication, or by
unanimous written consent.  All actions by the Committee require a majority vote
of the Committee.  Action by the Committee may also be taken by unanimous
written consent.


Minutes.  Subsequent to Committee meetings, non-ratified copies of the Minutes,
including all associated documents, exhibits, and reports reviewed by the
Compliance Committee members at said meetings, shall be provided to the Nevada
Gaming Authorities.  Once ratified, copies of the ratified Minutes of the
Committee meetings including all documents, exhibits and reports reviewed by the
Compliance Committee members at the meetings shall be forwarded, with any
changes respectively cited, within ten (10) days after ratification by the
Committee (such ratification shall take place at the next meeting of the
Committee) to the Nevada Gaming Authorities.  The Minutes shall identify all
matters considered by the Committee, shall contain summaries of the Compliance
Officer on the matters set forth in this Plan, and shall otherwise contain the
amount of detail sufficient and appropriate to demonstrate a well-reasoned
decision by the members of the Committee.  In those matters in which the
Committee takes no action, the Minutes shall reflect the reason(s) why no action
was deemed appropriate.


Quarterly Meetings.  The Committee shall meet at least quarterly to review
reports, investigations or otherwise put together by the Compliance Officer.  As
required by the circumstances, any member may call a special meeting of the
Committee.  As required by the circumstances, the Compliance Officer is
authorized to issue a preliminary report to the Committee regarding the proposed
transaction or direct such other action as may be warranted in the
circumstances, subject to the later action of the Committee.


 
 
 

--------------------------------------------------------------------------------

 
SONA MOBILE HOLDING, CORP.
Effective June, 2007


RESPONSIBILITIES OF THE COMMITTEE
 
I.  
General. The Compliance Committee is intended to serve as an oversight committee
with the responsibility to assist the Board and Executive Management of the
Company. The oversight function of the Committee, without limiting any of the
authority of the Committee contained herein, is not intended to usurp the
decision-making authority of the Board or Executive Management of the Company.
It is understood that the authority for management of the affairs of the Company
is vested in the Board. The Committee shall review information brought to the
Committee’s attention or uncovered by the Committee concerning activities that
might constitute Unsuitable Situations, or violate Compliance Policies.  The
Committee, in exercising its responsibilities, will coordinate its activities
with other individuals or committees involved in the Company’s general
Compliance Policies, including the control of Gaming Activities.



II.  
Internal Reporting System.  The Committee has established the following Internal
Reporting System (the “System”):



The Committee shall utilize the resources of the Company, its Affiliates or
appropriate outside resources to fulfill their responsibilities of supervision
of the System.  Such supervision may include investigation of any question,
matter, association or issue arising or appearing to arise within the purview of
the System including, but not limited to, personal oversight, examination or
inquiry.  The success of the System depends upon the coordination of both
corporate and property functions such as: finance, legal, engineering,
operations, and other staff with respect to proposed or pending matters relating
to new transactions, associations, or other matters that may constitute Major
Developments or Unsuitable Situations or which involve Unsuitable Persons.


Ultimate responsibility for the review of information rests with the
Committee.  Prior to the Committee’s quarterly meetings, the Compliance Officer
shall submit to each member of the Committee a report summarizing any exceptions
or problems discovered or resulting from investigations conducted and
recommendations for action made in the preceding quarter.


Generally, an independent, in-depth investigation will not be required in
instances where the transaction or the other party is regulated by a
governmental agency, such as a publicly held company regulated by the SEC, a
financial institution regulated by federal or state banking authorities, or a
company or individual regulated or licensed by an appropriate Gaming Authority.


However, notwithstanding the aforementioned, a limited background check will be
conducted to verify transactions or ensure good standing in instances where the
transaction or the other party is regulated by a governmental agency, such as a


 
 
 

--------------------------------------------------------------------------------

 
SONA MOBILE HOLDING, CORP.
Effective June, 2007


publicly held company regulated by the SEC, a financial institution regulated by
federal or state banking authorities, or a company or individual regulated or
licensed by an appropriate Gaming Authority.


III.  
Compliance Officer Reports.  Reports by the Compliance Officer to the Committee
shall cover the following matters relating to the Company, its Affiliates and
their operations:



a.  
Purchases, Sales and Leases of Gaming Equipment.  The Company and its Affiliates
shall maintain adequate and reasonable records by geographical area, customer,
or distributor of all purchases, sales or leases of Gaming Equipment.  Such
records shall encompass a list of information to obtain for sales or leases of
Gaming Equipment to include the name and address of the purchaser; a complete
description of the equipment in question; the jurisdiction to which the
equipment will be shipped; and the identity of any finder or broker.  The
Company will follow its Due Diligence Policy to verify that it is legal to ship
to such jurisdictions; and verify that the purchaser holds a valid license, if
applicable.



b.  
Except as provided by law, i.e. notice of shipment reporting requirements, it
will not be necessary to file reports on sales of Gaming Equipment to customers
located in a state, commonwealth, possession of the United States, or other
jurisdiction where operation and/or possession of such equipment is lawful.



c.  
A current listing of jurisdictions permitting importation of the Company’s
Gaming Equipment shall be maintained by the Compliance Officer and other Company
departments as necessary.  Shipment of Gaming Equipment into any other
jurisdictions is prohibited until expressly approved by the Compliance
Officer.  Questions as to whether a given jurisdiction permits importation of
Gaming Equipment are to be referred to the Compliance Officer.



d.  
Pursuant to the Company’s Due Diligence Policy, the Compliance Officer shall
determine that all sales, purchases and leases of Gaming Equipment are with
distributors and vendors approved or licensed by the appropriate Gaming
Authority, if such approval or licensure is required.  The Committee may make
other determinations of suitability, as it deems appropriate.



e.  
All agreements with Distributors shall include a provision that requires the
Distributor to abide by all applicable local, state and federal laws, and that
the Company shall have the right to promptly terminate any agreement with a
Distributor if the Distributor takes any action or fails to take any action that
jeopardizes any of the Company’s gaming licenses, approvals or permits, or in
the event that Company’s relationship with the Distributor in any way
jeopardizes or puts at risk any of the Company’s gaming licenses, approvals or
permits.



 
 

--------------------------------------------------------------------------------

 
SONA MOBILE HOLDING, CORP.
Effective June, 2007


 
 

f.  
Material Litigation.  The Compliance Officer shall prepare a report on all
pending lawsuits in which the Company and/or any Affiliate are a party or of
which any of their property is the subject of the litigation, and which is
material and/or seeks or claims a recovery in excess of $200,000.00, excluding
any and all personal injury or workers’ compensation lawsuits regardless of the
amount involved.  The Compliance Officer’s report shall include as to each such
lawsuit, the names of the parties thereto, the date instituted, the court or
agency in which the proceedings are pending, and a brief description of the
factual basis alleged to underlie the proceedings and the relief sought.



g.  
Material Financings.  The Compliance Officer shall prepare a report regarding
any loan or other similar extension of credit to be received from a financial
institution (such as a bank) or other creditor, which exceeds the sum of
$500,000.00, including whether or not such financing involves an Unsuitable
Person or an entity he/she has reason to believe would be regarded as an
Unsuitable Person.



h.  
The reports shall include the following information with respect to the other
party to the Material Financing to the extent such information is known or
discoverable by the Compliance Officer:



§  
Name and address;

§  
Legal form, such as corporation, partnership or joint venture;

§  
Nature of business conducted;

§  
Geographical area where business is conducted;

§  
Name of each federal and state governmental regulatory agency with jurisdiction
over the financial institution and its business, including a description of each
federal and state governmental license, approval and/or authorization necessary
to conduct its business and its status;

§  
Brief statement as to the Company’s or its Affiliate’s reasons for the proposed
Material Financing;

§  
Identification of any Person such as a broker or finder who is to receive any
form of compensation for arranging or negotiating the Material Financing,
including a description of the arrangements for and amount of such compensation;
and

§  
An appropriate background check of the above-named Persons shall be conducted
with respect to all such Material Financings.





i.  
Material Transactions.  The Compliance Officer shall include in his/her report
to the Committee, a report on any Commercial Transaction (including as to
whether or not such transaction involves an Unsuitable Person or an entity
he/she has



 
 

--------------------------------------------------------------------------------

 
SONA MOBILE HOLDING, CORP.
Effective June, 2007


  
reason to believe would be regarded as an Unsuitable Person), which: (a) exceeds
the sum of $500,000.00, or (b) would result in a strategic alliance, joint
venture, partnership or similar relationship between the Company or any
Affiliate and a Person (other than the Company, any Affiliate or any
Professional Advisor thereof), and which is formed for the purpose of Gaming
Activities, and (c) involves a continuing relationship with the Person.



j.  
The reports shall include the following information with respect to the other
party to such Material Transaction to the extent such information is known or
discoverable by the Compliance Officer:

§  
Name and address;

§  
Legal form, such as corporation, partnership or joint venture;

§  
Nature of business conducted;

§  
Geographical area where business is conducted;

§  
Names and addresses of all Directors, principal officers and shareholders
holding more than five (5%) percent interest, or general partners and limited
partners holding more than ten (10%) percent interest;

§  
Known general background and reputation of each controlling Person;

§  
Known financial background of each controlling Person;

§  
Known judgments or liens entered, if any;

§  
Known Bankruptcy information, if any;

§  
Examination of recent financial statements and regulatory filings (e.g., SEC
filings);

§  
Description of all known material litigation to which the Person is a party;

§  
Brief statement as to the Company’s or its Affiliate’s reasons for the proposed
Material Transaction;

§  
Specific laws under which the business operation is permitted, if relevant; and

§  
Identification of any Person such as a broker or finder who is to receive any
form of compensation for suggesting, proposing or arranging the Material
Transaction, including a description of the arrangement for such compensation.



k.  
An appropriate background check on the entity and the above-named individuals
shall be conducted with respect to all such Material
Transactions.  Additionally, a limited background check will be conducted to
verify transactions or ensure good standing in instances where the transaction
or the other party is regulated by a governmental agency, such as a publicly
held company regulated by the SEC, a financial institution regulated by federal
or state banking authorities, or a company or individual regulated or licensed
by an appropriate Gaming Authority.



l.  
Loans.  The Compliance Officer shall prepare a quarterly report in writing for
submission to the Committee concerning any loans, guarantees or indemnities in



 
 

--------------------------------------------------------------------------------

 
SONA MOBILE HOLDING, CORP.
Effective June, 2007


  
excess of $150,000 made by the Company or any of its Affiliates to a Person,
other than to or for the benefit of any of its Affiliates.  Such report shall
contain the following information:



§  
The name and address of any borrower, indemnities or Person receiving a
guarantee from the Company or any of its Affiliates;

§  
A complete, reasonably-detailed description of the transaction; and

§  
Identification of any Persons involved in the transaction, including any brokers
or finders.



Note: If any such loan, guarantee or indemnity qualifies as or is related to a
Material Financing or Material Transaction, it shall be reviewed pursuant to the
sections of the Plan concerning Material Financings or Material Transactions,
respectively.


m.  
Partnerships and Joint Ventures.  The Company and its Affiliates shall cause to
be conducted an appropriate background investigation, pursuant to the Company’s
Due Diligence Policy, of the owners of interests in partnerships or joint
ventures in which the Company or any Affiliate is a partner.  The Committee
shall receive and review all reports concerning the suitability of such
owners.  The Committee shall also cause further reviews to be conducted in all
situations where in its judgment, adequate background information was not
provided.  A background check will not be required, however, in instances where
the transaction or the other party is regulated by a governmental agency, such
as a publicly held company regulated by the SEC, a financial institution
regulated by federal or state banking authorities, or a company or individual
regulated or licensed by an appropriate Gaming Authority (other than to
determine the other party's standing with such governmental agency or Gaming
Authority), unless such a background check is otherwise warranted or reliance on
such governmental regulation alone does not appear to the Compliance Officer to
be a sufficient basis upon which to reach a conclusion as to suitability.



n.  
Transactions or Agreements with Suppliers of Goods and Services.  The Committee
recognizes that a negative situation could arise if the Company or any Affiliate
were to conduct business with Unsuitable Persons on an ongoing basis.  The
Committee further recognizes that it is in the best interest of the Company and
its Affiliates that such business relationships be discontinued.  Therefore, at
such time as the Compliance Officer becomes aware of the identity of an
Unsuitable Person through the sources of information provided for by the System,
the Compliance Officer shall direct that reviews be undertaken to determine
whether the Company or any Affiliate is receiving goods or services from such an
Unsuitable Person.  The review shall include an examination of appropriate
records of the Company and its Affiliates for evidence of a business
relationship with the particular Unsuitable Person.



 
 

--------------------------------------------------------------------------------

 
SONA MOBILE HOLDING, CORP.
Effective June, 2007


 
 

o.  
The Compliance Officer shall ensure that adequate procedures exist with respect
to arrangements with suppliers of goods and services in order to determine the
suitability of such suppliers to the Company or any Affiliate involving annual
aggregate purchases in excess of $500,000.  Additionally, a limited background
check will be conducted to verify transactions or ensure good standing in
instances where the transaction or the other party is regulated by a
governmental agency, such as a publicly held company regulated by the SEC, a
financial institution regulated by federal or state banking authorities, or a
company or individual regulated or licensed by an appropriate Gaming Authority.



p.  
Notwithstanding the foregoing and irrespective of the amount of annual aggregate
purchases from any Person by the Company or any Affiliate, upon the Compliance
Officer becoming aware through any source of information that the Company or any
Affiliate is doing business with a Person who is or may be unsuitable, the
Compliance Officer shall direct an investigation of that Person’s
suitability.  The results of such investigations shall be reported to the
Committee for appropriate action.



q.  
Corporate Officers, Directors, Consultants and Lobbyists.  The Company and its
Affiliates shall exercise care to ensure that all prospective Directors and
Corporate Officers (“Key Employees”) of the Company and its Affiliates, as well
as their Consultants and Lobbyists, will be suitable.  If any individual
employee is promoted into a Key Employee position or if a contract with a
Consultant or Lobbyist is renewed after the effective date of the Compliance
Plan, the procedures provided in this section must be followed.



r.  
The backgrounds of Corporate Officers and Directors shall be investigated and
reviewed by the Compliance Officer pursuant to the Company’s Due Diligence
Policy and any derogatory information shall be submitted to the Committee.  A
report of suitability will be made by the Compliance Officer and provided to the
Committee and Executive Management of the Company.  The role of the Compliance
Officer is to investigate, review and disclose or report the suitability of the
Corporate Officers or Directors to Executive Management.  Executive Management
shall be responsible to make the hiring decision of all Corporate Officers and
Directors, taking into consideration the findings of the Compliance
Officer.  The Compliance Officer shall provide quarterly reports of suitability
of prospective Corporate Officers and Directors if any to the Committee at each
meeting.



s.  
With respect to Consultants and Lobbyists, in lieu of an investigation the
Committee may accept the following as evidence of good reputation, unless such
reliance is unwarranted: (i) the licensing, finding of suitability,
qualification or



 
 

--------------------------------------------------------------------------------

 
SONA MOBILE HOLDING, CORP.
Effective June, 2007


  
approval of such Persons by any Gaming Authority or by any other governmental or
professional licensing authority; (ii) favorable information generally available
to the Company from the business or professional community; or (iii) information
derived from prior relationships or dealings with the Company or its
Affiliates.  The intent of the Plan is that this section is to primarily focus
on Persons who are involved in advancing the Gaming Activities or gaming
interests of the Company or any of its Affiliates.



t.  
Professional Advisors.  If the Committee becomes aware of derogatory information
in regards to a Professional Advisor and if said derogatory information renders
the Committee unable to rely on the Professional Advisor’s good reputation, a
further review and investigation shall be conducted to either corroborate or
disprove this information.  The Committee will then review the results of said
investigation and determine whether any further action is required. At a
minimum, the Committee shall be required to query each Professional Advisor’s
respective professional licensing board. The intent of the Plan is that this
section primarily focuses on Persons who are involved in advancing the Gaming
Activities or gaming interests of the Company or any of its Affiliates.



u.  
Compliance Policies.  The Compliance Officer shall prepare a report for the
Committee relating to any relevant information coming to his/her attention that,
in his/her best judgment, warrants review by the Committee and has arisen from
the normal workings of the Compliance Policies of the Company.



IV.  
Review List of Annual Shareholders.  The Compliance Officer shall at least
annually, or more often as such lists are prepared, review a list of the
Company’s shareholders to identify Persons holding in excess of five percent
(5%) of the Company’s outstanding shares of voting securities, and report to the
Committee on the results of such review.



V.  
Reports of Acts of Wrongdoing to the Board.  The Committee shall obtain and
report to the Board information concerning any prosecution or administrative
action taken against any Corporate Officer or Director of the Company or any
Affiliate that may involve the following circumstances:



§  
Any criminal action involving (i) a felony; (ii) any material crime against the
Company or any Affiliate involving embezzlement or larceny; or (iii) violation
of any law relating to gambling; and

§  
Any material administrative action by a Gaming Authority relating to a gaming
license or gaming approval held by the Company or any Affiliate.



The Committee or upon its failure to do so, the Compliance Officer, shall report
to the Board any act of wrongdoing by any employee of the Company or any
Affiliate if the Compliance Officer believes such matter should be reviewed by
the Board.


 
 

--------------------------------------------------------------------------------

 
SONA MOBILE HOLDING, CORP.
Effective June, 2007




A copy of all reports regarding Acts of Wrongdoing as described in this section
will be provided to the Chairman of the GCB.
 
ACCESS TO INFORMATION
 
General Procedure.  In order to ensure that the information contained in the
Committee’s reports to the Gaming Authorities, if any, is full, complete and
accurate, the Committee shall cause the following steps to be taken by the
Company, its Affiliates and their representatives, and shall review compliance
therewith on a quarterly basis:


Unsuitable Persons.  The Compliance Officer is designated to receive notices
from all Gaming Authorities with respect to business associations of the Company
and its Affiliates or transactions with Unsuitable Persons.  Upon receipt of
said notice, the Compliance Officer shall immediately advise the Committee and
provide recommendations with respect to such action as may, in her judgment, be
necessary or appropriate.


Formal Criminal Charges or Allegations.  The Compliance Officer shall cause to
be distributed on a quarterly basis to the Committee a report concerning Formal
Criminal Charges or Allegations, if any, lodged against the Company, any
Affiliate, or any Director or Corporate Officer.  A copy of any notification of
a Formal Criminal Charge or Allegation is to be immediately forwarded by the
Compliance Officer to the Chairman of the GCB.


Confidentiality of Reports and Documents:  All reports, notices and other
documents prepared, compiled or otherwise maintained in connection with the Plan
shall be privileged and confidential in accordance with the provisions of Nev.
Rev. Stat. §§ 463.120 and 463.3407. Investigative files developed in accordance
with any provision or requirement of the Plan will be maintained in the office
of the Compliance Officer on a confidential basis.  A log of all investigations
completed and/or pending shall be maintained in the Compliance Department and
shall be available for review by representatives of the GCB.  Such report,
notices, documents, and files will be available for inspection, review,
examination, and duplication by the members of the Committee, and
representatives of the Gaming Authorities. The Company and its Affiliates shall
retain such reports, notices, documents and files for a period of ten (10) years
after they are made, after which time they may be destroyed.


 
 

--------------------------------------------------------------------------------

 
SONA MOBILE HOLDING, CORP.
Effective June, 2007


COOPERATION WITH GAMING AUTHORITIES
 
Annual Meeting With Gaming Authorities:  Each calendar year the Compliance
Officer shall request in writing to the Chairman of the GCB whether or not a
meeting is required to review the Company’s Plan, Compliance Policies and the
activities of the Committee during the preceding 12 months, which meeting may be
waived by the Chairman of the GCB.
 
Annual Report to Nevada Board Chairman:  Each calendar year the Compliance
Officer shall prepare and submit on the Committee’s behalf to the Chairman of
the GCB, a short, written executive summary of the achievements, activities and
assessments of the Committee over the preceding 12 months.


Compliance Assignments From Gaming Authorities:  The Chairman, executive
director, chief administrative officer or designee of a Gaming Authority may
request the Compliance Officer to review, study or investigate particular
transactions, relationships, incidents or subject matters relating to the
Company’s Plan or System.  The Compliance Officer, as appropriate, shall prepare
a written report to the Committee regarding any review, study or investigation
and any conclusions or results of an assignment undertaken and the Compliance
Officer, on behalf of the Committee, will submit such report to the requesting
Gaming Authority within a reasonable time of the date of completion.


Cooperation With Gaming Authorities:  The Compliance Officer shall ensure that
appropriate Persons within the Company and its Affiliates are aware of and
comply with the Company's policies concerning compliance with requests by Gaming
Authorities for access to the books, documents, records and papers relating to
the business activities of the Company and its Affiliates.


Documents and Information to be furnished to Gaming Authorities:  Upon request
made by a Gaming Authority, the Compliance Officer shall file or cause to be
filed with such Gaming Authority copies of documents, reports or other
information requested by such Gaming Authority, including without limitation
documents filed by the Company with the SEC, any stock exchange, securities
commission or any other federal, state, local or foreign government office with
respect to the Company or its Affiliates.


 
AMENDMENTS OF PLAN
 
This Plan may not be modified, altered or deviated from without the prior
administrative approval of the Chairman of the GCB or his designee.


 
INDEMNIFICATION
 
       The Company shall indemnify and hold harmless all Committee members to
the fullest extent possible by law and the Bylaws of the Company.



 
 
 
 

--------------------------------------------------------------------------------

 

 
Schedule 4 - eBet Companies’ Compliance Committee Plan
 




 
EBET LIMITED

ABN 59 056  210 774
Unit 13,  112-118 Talavera Road,
NORTH RYDE    NSW    2113  Australia
Ph:  + 61 2 8817 4700
Fax:   + 61 2 8817 4770
www.ebetonline.com










EBET LIMITED -  COMPLIANCE PLAN




Regulatory Status of Company


The Company is licensed by various Gaming Authorities as a gaming equipment
manufacturer and supplier.


Regulatory Statement of the Company


Ebet Limited adopts this Compliance Plan in order to establish self regulatory
procedures to promote compliance with all laws.  Particularly those laws
relating to its conduct within the licensed gaming industry.  The Company’s aim
is to the fullest extent practicable, to prevent any situation that would pose a
threat to its reputation and integrity.


Adoption of the Compliance Plan


The Company hereby adopts the Compliance Plan and establishes a committee
sponsored by the Board of Directors to identify and evaluate potential
Unsuitable Situations arising in the course of the Company’s business.  This
Compliance Plan delineates the procedures that will be employed by the Company
in selecting and appointing a Compliance Committee, as well as the procedures
that govern the duties and responsibilities of the Compliance Committee.


Amendments to the Compliance Plan


The Compliance Plan may be amended or modified at the direction of the
Compliance Committee or by the direction of Gaming Authorities.  The Company
shall promptly notify all Gaming Authorities who have received the Compliance
Plan, of any proposed amendments or modifications.









 
 

--------------------------------------------------------------------------------

 

Composition of the Compliance Committee


The Compliance Committee shall be comprised of at least four members.  The
membership of the Compliance Committee shall include the Managing Director of
the Company or his designee.  The members of the Compliance Committee should be
individuals who, by virtue of their familiarity with law enforcement, regulated
businesses, the business activities of the Company or gaming control, are
sensitive to the concerns of the Gaming Authorities and are capable of
determining the existence or likelihood of an Unsuitable Situation.


Appointment and Approval of Compliance Committee


The members of the Compliance Committee shall be appointed by and shall serve at
the will and pleasure of the Company’s Board of Directors subject to any
required approvals of Gaming Authorities.  Notice of appointments of the
Compliance Committee shall be provided to the Regulatory Agencies where the
company is licensed within 14 days of such event.


Resignation of Compliance Committee Member


 An individual may resign his or her position as a member of the Compliance
Committee by providing to the Company written notice of any resignation.  The
Company shall supply such resignation notice to the Gaming Authorities in
jurisdictions where the company is licensed, within fourteen days of such event.


Corporate Records


All appointments to or resignations from the Compliance Committee shall be
reported in the minutes of the Compliance Committee.


The Compliance and Regulatory Manager


The Managing Director shall appoint a Compliance and Regulatory Manager who will
be a member of the Compliance Committee.  The Compliance and Regulatory Manager
shall also:




 
• Be familiar with current gaming regulatory requirements;

 
 
• Be responsible for overseeing implementation of the Company’s compliance
programs;

 
 
• Interact with the Company’s management in order to determine situations
requiring reporting and review by the Compliance Committee;

 
 
• Conduct such investigations as may be necessary or coordinate the assignment
of such investigations with investigative agencies or services utilised by the
Compliance Committee;






 
 

--------------------------------------------------------------------------------

 
 
 
• Prepare or cause to be prepared and maintain the records of the Compliance
Committee;

 
 
• Perform such other duties as may be assigned by the Managing Director or by
the Compliance Committee.





The Company shall notify all Gaming Authorities in jurisdictions where it is
licensed of the appointment or resignation of the Compliance and Regulatory
Manager within fourteen days of such event.


Quorum  and Meeting Procedures


The presence of a majority of the membership of the Compliance Committee shall
constitute a quorum for the purpose of conducting business.  Meetings may be
conducted by means of a telephonic or electronic conference.  All actions by the
Compliance Committee require a majority vote of the members present.


Schedule of Committee Meetings


The Compliance Committee shall meet quarterly to review the information it has
gathered through reports, investigations, or otherwise.  In an urgent situation,
a special meeting of the Compliance Committee may be called by any such
member.    In an emergency, the Managing Director is authorised to issue
preliminary approval of a proposed transaction or event, or direct such other
action as may be warranted in the circumstances, subject to subsequent review of
the Compliance Committee.


Compliance Committee Minutes


The Compliance and Regulatory Manager shall prepare and maintain minutes
recording the business considered and decisions rendered by the Compliance
Committee at each meeting.  Reports of actions taken by the Compliance Committee
shall contain detail sufficient to support a well reasoned decision by the
Committee.  If no action is taken on an item considered by The Compliance
Committee, the minutes shall reflect the reason(s) why no action is taken.


Copies of the minutes of all meetings, along with copies of reports, exhibits,
and documents relating to items considered by the Compliance Committee shall be
provided to Gaming Authorities if requested, after the minutes have been
approved by the Compliance Committee.  The provision of such reports, exhibits,
and documents to any Gaming Authority pursuant to this Compliance Plan shall be
done on a confidential basis and shall not constitute a waiver by the Compliance
Committee of any privilege attendant thereto including, but not limited to, the
attorney-client privilege.









 
 

--------------------------------------------------------------------------------

 

Summary of Compliance Functions


Information brought to the Compliance Committee’s attention or discovered by the
Compliance Committee concerning activities that might constitute an Unsuitable
Situation or violations of the Company’s compliance policies shall be
investigated, and the Compliance Committee shall formulate a recommendation to
management regarding a course of action regarding the specific event,
transaction, circumstance or situation.


In addition to its responsibility to deal with the Company’s management with
regard to such matters, the Compliance Committee does not, however, have
authority to make or override company policies, procedures, or management
decisions.


Risk and Compliance Manager Database


The Company hereby establishes its Internal Reporting System as part of this
Gaming Compliance and Reporting Plan.  The Compliance and Regulatory Manager
shall be responsible and report to the Compliance Committee relative to the
administration of the database.


The Compliance and Regulatory Manager will utilise the resources of the Company
or appropriate outside professionals or contractors to provide such services as
may be necessary to implement and administer Risk Manager.


The success of the Risk and Compliance Manager database depends on coordination
with the corporate planning, development, acquisition, human resource,
procurement, finance, legal, audit, sales, and other staff functions within the
Company with respect to proposed or pending matters related to new transactions,
associations, or other matters that may give rise to compliance review issues.


Accordingly, the various departments and subsidiaries of the company shall
cooperate with the Compliance and Regulatory Manager to identify and aid in the
investigation of such matters that my constitute compliance review issues and to
aid in the attainment of the objectives of the internal reporting system and the
Compliance Plan.


Review and Assessment of Reported Information


The Compliance Committee is responsible for the review and assessment of
information developed through the Risk and Compliance Manager database.


Reporting Details


Reports of the Compliance Committee and the minutes of the meetings of the
Compliance Committee shall contain such information as may be reasonably
obtained and appropriate to permit a well-reasoned decision by the

 
 

--------------------------------------------------------------------------------

 

Compliance Committee members on each subject considered by the Compliance
Committee.


 These minutes and reports shall be stored in a secure section of the Risk and
Compliance Manager database, accessible only to persons with approval to view
such confidential material.  The authority of persons to gain access to
Compliance Committee material shall be approved by that Committee.


Independent investigations of parties to a transaction is not required in
instances where such other party is regulated by a governmental agency, such as
a company regulator e.g. ASIC or SEC, or a Gaming Authority where that party has
been the subject of a probity investigation.


Areas of Review


The following matters relating to the Company shall be reviewed by the
Compliance Committee:


Sales or other dispositions of Gaming Devices


The Compliance and Regulatory Manager shall cause to be maintained records
regarding all sales, leases, or other dispositions of gaming equipment by the
Company to persons other than licensed distributors of gaming devices.  The
records so maintained must contain the following information:




 
•
Name and Address of purchaser/lessor;

 
 
•
Description of machines, including serial numbers;

 
 
•
The jurisdiction into which machines are to be shipped;

 
 
•
Identification of any broker or finder involved and compensation arrangements
with such broker or finder.

 
 
Any questions of suitability with respect to the purchaser other than licensed
distributor of gaming devices shall be determined by the Compliance and
Regulatory Manager and reviewed by the Committee.


Material Transactions


The Compliance Committee shall review all Material Transactions.  The reports
regarding such transactions should include the following information with
respect to the other party to the transaction if such information is reasonably
available:




 
•
Name and address;



 
•
Legal form, such as corporation, partnership, or joint venture;

 

 
 

--------------------------------------------------------------------------------

 





 
•
Nature of business conducted;



 
•
Geographical area where business is conducted;



 
•
Name and addresses of all directors, principal officers, shareholders holding
more than a ten percent(10%) interest, general partners and limited partners
holding more than ten percent (10%) interest;



 
•
Brief statement as to the Company’s reasons for the proposed transaction;

 
 
•
Specific laws and regulatory requirements under which the business operation is
permitted, if relevant;

 
 
•
Identification of any person such as a broker or finder who is to receive any
form of compensation for suggesting, proposing, or arranging the transaction,
including a description of the compensation to be paid for such services.

 
In order to determine the suitability of such parties to Material Transactions,
the Managing Director of the Company shall implement a procedure to identity to
the Compliance and Regulatory Manager the details of the other party.


The Compliance and Regulatory Manager will then review the material and if it is
warranted complete a probity investigation of the other party to the
transaction.  Generally an investigation would not be warranted if the other
party is licensed by one or more Gaming Authorities.


The Compliance and Regulatory Manager may authorise continuation of business
relationships with the supplier if he or she is satisfied that such
relationships pose no threat of an Unsuitable Situation.  If the Compliance and
Regulatory Manager believes the relationship with the other party should be
reviewed, he or she shall prepare a report to the Committee and request review
of the circumstances by the Committee.


Corporate Directors, Officers and Key Gaming Employees


The Company shall exercise care to ensure that prospective Directors, Executive
Officers, and Key Gaming Employees of the Company are not Unsuitable
Persons.  The suitability of prospective Directors, Executive Officers, and Key
Gaming Employees shall be investigated and reviewed by the Compliance
Committee.  The suitability of any Company employee may be reviewed by the
Compliance Committee at the discretion of the Compliance and Regulatory Manager
or the Compliance Committee.  The reports of the investigations regarding such
person shall contain the following information:
 
 
•
Past Employment History;

 
 
 
 

--------------------------------------------------------------------------------

 



 
•
General background information and reputation;

 
 
•
Law enforcement agency checks; and

 
 
•
Any other information as the Compliance and Regulatory Manager or Compliance
Committee believes to be relevant.

 


Lobbyists and Consultants


The Company shall exercise care to ensure that Lobbyists and Consultants
utilised by the Company are not Unsuitable Persons.  The reports of
investigations regarding such persons shall contain the same information as
required for reviews of corporate directors, Officers, and key employees of the
Company.


Material Financings


Prior to any commitment with respect to a Material Financing, a report shall be
prepared for the review of the Compliance Committee containing the following
information:

 
 
1. Source of the funds;

 
 
2. Disclosure of any relationship among the Company and any other parties to the
proposed financing; and

 
 
3. Identification of any finder, broker, or other person who is to receive
compensation in connection with securing, arranging, or otherwise dealing with
the proposed Material Financing and a description of any regulatory approvals
that may be required to be obtained by such person prior to receipt of any
compensation for his or her services.





Material Litigation


The Compliance and Regulatory Manager shall compile reports from counsel for the
Company or other knowledgeable person regarding all Material Litigations
involving the Company.


Compliance with Laws


The Compliance Committee shall review and report upon the Company’s compliance
with laws, regulations, and orders of all governmental agencies having
jurisdiction over its gaming businesses.  To assist the Compliance Committee in
fulfilling this requirement, the Compliance and Regulatory Manager shall conduct
a semi-annual review to determine compliance by the Company with all statutory
and regulatory requirements relating to gaming and all licence conditions
imposed by any Gaming Authorities, and to determine whether all filings required
to be made with Gaming Authorities have been made.  A report shall be prepared
outlining instances of material non-

 
 

--------------------------------------------------------------------------------

 

compliance and the corrective action taken to prevent similar future acts of
non-compliance or non-filing.


Acts of Wrongdoing


The Compliance Committee shall obtain and report to the Board information
concerning prosecutions or administrative actions taken against any Key Gaming
Employee, material shareholder, Executive Officer, or Director of the Company if
the Committee believes that such matter should be reviewed by the Board of
Directors involving the following circumstances;



 
1. Any criminal action involving (a) a felony (b) any material crime against the
Company or involving embezzlement or larceny (c) a violation of any law relating
to gambling or race or sports book wagering, or (d) a violation of any tax,
import tax or fee, or customs laws of any country; and

 
 
2. Any material administrative actions by any Gaming Authority relating to a
gaming licence or gaming approval held by any of the foregoing.

 
The Committee shall report to the Board of Directors acts of wrongdoing by any
employee of the Company if the Committee believes such matter should be reviewed
by the Board of Directors.


Annual Review of Substantial Owners


The Compliance Committee shall at least annually review the Company’s
shareholder list and relevant ASIC fillings to identify all substantial owners
of the Company.


Reporting Information to Gaming Authorities:


Annual Meeting with Gaming Authorities


 Prior to the end of the calendar year, the Compliance and Regulatory Manager
and the Compliance Committee members, if requested or desired by the Company,
shall meet with the Chief Executive or his designated representative of each
gaming regulatory agency where the company is licensed to discuss the Company’s
Compliance Plan and related matters.


Regulatory Reports


The Compliance and Regulatory Manager shall prepare and submit to each of the
gaming regulatory agencies in the jurisdictions where the company is licensed a
report summarising the activities, reviews, and decisions of the Compliance
Committee since the last report.  The reporting schedule shall be in accordance
with the conditions placed on the company by each of the regulatory agencies it
is required to report to.



 
 

--------------------------------------------------------------------------------

 

Access to Company Records


It is the company’s policy to comply fully with requests by the Gaming
Authorities for access to Company books, documents, records, and papers relating
to the Company’s business activities.


The Company’s employment procedures shall provide that wilful failure to comply
with this policy shall be grounds for termination of employment or other
disciplinary action by the Company.


When requested by the Gaming Authority, the Executive Officers of the Company
shall file or cause to be filed with such Gaming Authorities copies of any
documents filed by the Company with any stock exchange, securities commission,
or any other federal, state, or local, or foreign government office with respect
to the Company.


Confidentiality of Reports and Documents


All reports, notices, and other documents prepared, compiled, or otherwise
maintained in connection with the Compliance Plan shall be privileged and
confidential.  Investigative files developed in accordance with any provisions
or requirements of the Compliance Plan will be maintained on a confidential
basis.  Such reports, notices, documents, and files will be available for
inspection by members of the Compliance Committee and authorised representatives
of Gaming Authorities.




 
 
 

--------------------------------------------------------------------------------

 

 
Schedule 5 - EGS Pro-Forma Purchase Order
 

 
 
 
 

--------------------------------------------------------------------------------

